Execution Version

October 7, 2016

Linn Energy, LLC

JPMorgan Chase Tower

600 Travis St #5100

Houston, TX 77002

Backstop Commitment Letter

Ladies and Gentlemen:

Linn Energy, LLC (the “Company”), and its direct and indirect subsidiaries other
than Berry Petroleum Company, LLC (“Berry”) and Linn Acquisition Company, LLC
(“LAC”) (Linn Energy, LLC, together with its direct and indirect subsidiaries
other than Berry and LAC and each of their respective subsidiaries, each a
“Debtor” and, collectively, the “Debtors”) filed on May 11, 2016 voluntary cases
under title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (as now in
effect or hereinafter amended, and the rules and regulations promulgated
hereunder, the “Bankruptcy Code”), in the United States Bankruptcy Court for the
Southern District of Texas, Victoria Division (together with any court with
jurisdiction over such cases, the “Bankruptcy Court”), which cases are being
jointly administered under the case number 16-60040 (DRJ) (the “Chapter 11
Cases”). Each of the Debtors has continued to operate its business as a debtor
and debtor in possession during its Chapter 11 Case. The Debtors have requested
that certain holders of unsecured notes of the Debtors that are signatories
hereto as of the date hereof (the “Initial Unsecured Commitment Parties”) and
that certain holders of second lien notes of the Debtors that are signatories
hereto as of the date hereof (the “Initial Secured Commitment Parties” and,
together with the Initial Unsecured Commitment Parties, the “Initial Commitment
Parties”) “backstop” equity rights offerings to be consummated through a joint
chapter 11 plan of reorganization for the Debtors upon the terms and conditions
set forth on Exhibit A hereto (such Exhibit, hereinafter referred to as the
“Term Sheet”). Each Initial Unsecured Commitment Party and each entity that,
after the date hereof and in accordance with this Commitment Letter, becomes a
Joining Unsecured Commitment Party (as defined below) pursuant to Section 6
hereof or as to which a Unsecured Backstop Commitment (as defined below) is
transferred pursuant to the second paragraph of Section 7 hereof, is referred to
herein, individually, as an “Unsecured Commitment Party” and, collectively, as
the “Unsecured Commitment Parties.” Each Initial Secured Commitment Party and
each entity that, after the date hereof and in accordance with this Commitment
Letter, becomes a Joining Secured Commitment Party (as defined below) pursuant
to Section 6 hereof or as to which a Secured Backstop Commitment (as defined
below) is transferred pursuant to the second paragraph of Section 7 hereof, is
referred to herein, individually, as a “Secured Commitment Party” and,
collectively, as the “Secured Commitment Parties.” The Secured Commitment
Parties, together with the Unsecured Commitment Parties, are referred to herein
as the “Commitment Parties”. Capitalized terms used in this Commitment Letter
(this “Commitment Letter”) that are not otherwise defined shall have the
meanings ascribed to such terms in the Term Sheet. The term “Business Day” as
used herein shall mean any day, other than a Saturday, Sunday or legal holiday,
as defined in Bankruptcy Rule 9006(a).

 



--------------------------------------------------------------------------------

The Term Sheet provides, among other things:

(a) that each holder of Allowed LINN Unsecured Notes Claims, as of the record
date set therefor, shall be granted rights (the “Unsecured Subscription Rights”)
entitling such holder to subscribe for up to its pro rata share of a number of
common shares of a newly-formed Delaware corporation or other entity, in each
case, as provided for in the Term Sheet (the “Shares”) in a rights offering (the
“Unsecured Rights Offering”, and such Shares offered thereunder, the “Unsecured
Rights Offering Shares”), which Unsecured Rights Offering Shares, collectively,
will reflect an aggregate purchase price of $319,004,408 calculated by
multiplying the number of Shares offered in the Unsecured Rights Offering by a
price per Share reflective of the Plan Value less a 20% discount thereto (the
“Purchase Price”). All holders of Allowed LINN Unsecured Notes Claims shall have
the right, but not the obligation, to participate in the Unsecured Rights
Offering as provided in the Term Sheet; and

(b) that each holder of Allowed LINN Second Lien Notes Claims, as of the record
date set therefor, shall be granted rights (the “Secured Subscription Rights”
and, together with the Unsecured Subscription Rights, the “Subscription Rights”)
entitling such holder to subscribe for up to its pro rata share of a number of
Shares in a rights offering (the “Secured Rights Offering” and, together with
the Unsecured Rights Offering, the “Rights Offerings”, and such Shares offered
under the Secured Rights Offering, the “Secured Rights Offering Shares” and,
together with the Unsecured Rights Offering Shares, the “Rights Offering
Shares”) which Secured Rights Offering Shares, collectively, will reflect an
aggregate purchase price of $210,995,592 calculated by multiplying the number of
Shares offered in the Secured Rights Offering by the Purchase Price. All holders
of Allowed LINN Second Lien Notes Claims shall have the right, but not the
obligation, to participate in the Secured Rights Offering as provided in the
Term Sheet.

1. Backstop Commitment.

(a) Each Unsecured Commitment Party (i) shall fully exercise all Unsecured
Subscription Rights that are issued to it pursuant to the Unsecured Rights
Offering and duly purchase all Unsecured Rights Offering Shares issuable to it
pursuant to such exercise at the Purchase Price (each an “Unsecured Subscription
Rights Commitment” and, collectively, the “Unsecured Subscription Rights
Commitments”) and (ii) agrees to purchase (on a several and not joint basis) the
Unsecured Rights Offering Shares (based on a price per Share equal to Plan Value
less a 25% discount thereto (the “Discounted Backstop Price”)) that are not
purchased as part of the Unsecured Rights Offering by holders of Allowed LINN
Unsecured Notes Claims that are not Unsecured Commitment Parties (together with
any additional Shares, at the Discounted Backstop Price, issued on account of
such unpurchased Unsecured Rights Offering Shares to account for the Discounted
Backstop Price at which the unpurchased Shares are to be sold), in accordance
with the percentage set forth on Schedule IA hereto opposite the name of such
Unsecured Commitment Party, as the percentage on such Schedule IA may be
adjusted from time to time in accordance with Section 6 and Section 7 hereof (as
to each Unsecured

 

2



--------------------------------------------------------------------------------

Commitment Party, its “Unsecured Backstop Commitment Percentage”), on the terms
and subject to the conditions set forth in this Commitment Letter and in the
Term Sheet (each an “Unsecured Backstop Commitment” and, collectively, the
“Unsecured Backstop Commitments”). The Unsecured Subscription Rights Commitment
together with the Unsecured Backstop Commitment of an Unsecured Commitment Party
are referred to herein as the “Unsecured Commitment” of such Unsecured
Commitment Party, and, collectively with the Unsecured Commitment of each other
Unsecured Commitment Party, the “Unsecured Commitments”.

(b) Each Secured Commitment Party (i) shall fully exercise all Secured
Subscription Rights that are issued to it pursuant to the Secured Rights
Offering and duly purchase all Secured Rights Offering Shares issuable to it
pursuant to such exercise at the Purchase Price (each a “Secured Subscription
Rights Commitment” and, collectively, the “Secured Subscription Rights
Commitments”) and (ii) agrees to purchase (on a several and not joint basis) the
Secured Rights Offering Shares (based on the Discounted Backstop Price) that are
not purchased as part of the Secured Rights Offering by holders of Allowed LINN
Second Lien Notes Claims that are not Secured Commitment Parties (together with
any additional Shares, at the Discounted Backstop Price, issued on account of
such unpurchased Secured Rights Offering Shares to account for the Discounted
Backstop Price at which the unpurchased Shares are to be sold), in accordance
with the percentage set forth on Schedule IB hereto opposite the name of such
Secured Commitment Party, as the percentage on such Schedule IB may be adjusted
from time to time in accordance with Section 6 and Section 7 hereof (as to each
Secured Commitment Party, its “Secured Backstop Commitment Percentage”), on the
terms and subject to the conditions set forth in this Commitment Letter and in
the Term Sheet (each a “Secured Backstop Commitment” and, collectively, the
“Secured Backstop Commitments”). The Secured Subscription Rights Commitment
together with the Secured Backstop Commitment of a Secured Commitment Party are
referred to herein as the “Secured Commitment” of such Secured Commitment Party,
and, collectively with the Secured Commitment of each other Secured Commitment
Party, the “Secured Commitments”. The Secured Backstop Commitments, together
with the Unsecured Backstop Commitments are referred to herein as the “Backstop
Commitments”. The Secured Commitments, together with the Unsecured Commitments,
are referred to herein as the “Commitments”.

(c) The Commitment Parties and, by countersigning this Commitment Letter, the
Debtors, hereby agree to cooperate, negotiate in good faith and seek to execute
promptly following the date hereof a long-form “backstop commitment agreement”
(including any exhibits and schedules thereto, hereinafter collectively referred
to as the “Backstop Commitment Agreement”) on terms consistent with the Term
Sheet, containing such other terms as are customary for transactions of this
type and mutually acceptable and otherwise in form and substance acceptable to
the Requisite Commitment Parties and the Debtors, provided, that the parties
hereto acknowledge that the only conditions precedents or termination provisions
to be included in the Backstop Commitment Agreement shall be as reflected in the
Term Sheet. Upon its execution and approval by an order entered by the
Bankruptcy Court, the Backstop Commitment Agreement shall supersede this
Commitment Letter.

 

3



--------------------------------------------------------------------------------

2. Certain Conditions.

The obligations of the Debtors to issue the Rights Offering Shares (together
with any additional Shares issued on account of any unpurchased Rights Offering
Shares to account for the Discounted Backstop Price at which the unpurchased
Shares are to be sold) and the Commitment Parties to purchase their Commitments
hereunder shall be subject to the execution and delivery by the Commitment
Parties and the Debtors of the Backstop Commitment Agreement, which shall be on
terms consistent with the Term Sheet, containing such other terms as are
customary for transactions of this type and mutually acceptable, and otherwise
in form and substance acceptable to the Requisite Commitment Parties and the
Debtors, provided, that the parties hereto acknowledge that the only conditions
precedents or termination provisions to be included in the Backstop Commitment
Agreement shall be as reflected in the Term Sheet.

3. Termination.

This Commitment Letter shall terminate (i) automatically, without further action
or notice by any person, upon the execution and delivery of the Backstop
Commitment Agreement by the Company and each Initial Commitment Party and each
other additional Commitment Party, if any, that joins this Commitment Letter
pursuant to Section 6 or Section 7 hereof, (ii) upon written notice by the
Company or the Requisite Commitment Parties if the Backstop Commitment Agreement
is not executed and delivered by the Company and each Initial Commitment Party
and each other additional Commitment Party, if any, that joins this Commitment
Letter pursuant to Section 6 or Section 7 hereof within ten (10) Business Days
following the date hereof, provided that such date may be extended by an
additional ten (10) Business Days with the prior written consent of the
Requisite Commitment Parties and the Company (such date, as may be extended as
provided in this clause (ii), the “Outside Date”), (iii) upon written notice by
the Company if the board of directors of the Company determines that continued
performance under this Commitment Letter (including taking any action or
refraining from taking any action) would be inconsistent with the exercise of
its fiduciary duties under applicable law (as reasonably determined by the board
of directors of the Company in good faith after consultation with outside legal
counsel and based on the advice of such counsel), (iv) if the Restructuring
Support Agreement, dated the date hereof, among the Debtors, the Commitment
Parties and the other parties hereto, is (A) terminated by the Debtors with
respect to all other parties thereto, then upon written notice by the Company
with respect thereto or hereto or (B) terminated by the Required Consenting LINN
Noteholders (as defined therein) in accordance with the terms thereof, then upon
written notice by the Requisite Commitment Parties or (v) upon written notice by
the Company, on the one hand, or the Requisite Commitment Parties, on the other
hand, as applicable, of such termination if the other parties have materially
breached their representations, warranties or covenants contained herein and
such breach is not otherwise cured by the breaching party within (five) 5
Business Days of receipt of written notice of such breach from the non-breaching
party. Additionally, this Commitment Letter may be terminated and the
transactions contemplated hereby may be abandoned at any time by mutual written
consent of the Company and the Requisite Commitment Parties. Upon any
termination pursuant to the terms herein, this Commitment Letter shall forthwith
become void and there shall be no further obligations or liabilities on the part
of the Debtors or the Commitment Parties; provided that the Debtors’
reimbursement obligations pursuant to Section 4 of this Commitment Letter
(subject to the terms and conditions specified under “Expense Reimbursement” in
the Term Sheet), the Backstop Commitment Premium and indemnification obligations
pursuant to Section 5 of this Commitment Letter shall survive the termination of
this Commitment Letter indefinitely and shall remain in full force and effect,
in each case so long as the BCA Approval Order has been entered by the
Bankruptcy Court prior to the date of termination.

 

4



--------------------------------------------------------------------------------

4. Fees.

The Debtors shall reimburse the fees and expenses of the Commitment Parties set
forth under “Expense Reimbursement” in the Term Sheet, in accordance with the
terms and conditions specified in the Term Sheet, so long as the BCA Approval
Order has been entered by the Bankruptcy Court prior to the date of termination.
If this Commitment Letter is terminated and the BCA Approval Order shall not
have been entered prior to the date of such termination, nothing contained
herein shall limit or restrict (i) the Commitment Parties from seeking allowance
and payment of such fees and expenses of the Commitment Parties as
administrative expenses of the Debtors’ estates under the Bankruptcy Code,
including under Sections 503(b) and 507 thereof or (ii) the Debtors’ right to
object thereto.

5. Indemnification.

(a) If following the date hereof any action, suit or proceeding (related to or
arising from this Commitment Letter or the transactions contemplated hereby or
any claim, challenge, litigation, investigation or proceeding relating to any of
the foregoing) shall be commenced against, or any claim or demand (related to or
arising from this Commitment Letter or the transactions contemplated hereby)
shall be asserted against any of the Commitment Parties by a third-party, then
the Debtors together with their successors, on a joint and several basis, (each,
an “Indemnifying Party”) shall indemnify, defend and hold harmless each
Commitment Party and each of such Commitment Party’s affiliates and each of
their respective officers, directors, managers, partners, stockholders,
employees, advisors, agents and other representatives and any affiliate of the
foregoing, and each of its respective successors and permitted assigns (each, an
“Indemnified Party”) from and against, and shall promptly reimburse each
Indemnified Party for, all losses, damages, liabilities, costs and expenses,
including, without limitation, interest, court costs and reasonable attorneys’
fees and expenses arising or resulting from or in connection with any such
action, suit or proceeding by a third-party (collectively, “Indemnified
Liabilities”); provided, however that Indemnified Liabilities shall exclude any
portion of such losses, damages, liabilities, costs or expenses found by a
final, non-appealable judgment of a court of competent jurisdiction to arise
from an Indemnified Party’s gross negligence, willful misconduct or fraud.

(b) Each Indemnified Party entitled to indemnification hereunder shall (i) give
prompt written notice to the Indemnifying Party of any claim with respect to
which it seeks indemnification or contribution pursuant to this Commitment
Letter and (ii) permit such Indemnifying Party to assume the defense of such
claim with counsel selected by the Indemnified Party and reasonably satisfactory
to the Indemnifying Party; provided, however, that any Indemnified Party
entitled to indemnification hereunder shall have the right to employ separate
counsel and to participate in the defense of such claim, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (x) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (y) the Indemnifying Party shall have failed to assume the defense of
such claim within 20 days of delivery of the written notice of the Indemnified
Party with respect to such claim or failed to employ counsel selected by such

 

5



--------------------------------------------------------------------------------

Indemnifying Party and reasonably satisfactory to such Indemnified Party or
(z) in the reasonable judgment of such Indemnified Party, based upon advice of
its counsel, a conflict of interest may exist between such Indemnified Party and
the Indemnifying Party with respect to such claims (in which case, if the
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such claim
on behalf of such Indemnified Party). In connection with any settlement
negotiated by an Indemnifying Party, no Indemnifying Party shall, and no
Indemnified Party shall be required by an Indemnifying Party to, (i) enter into
any settlement which does not include as an unconditional term thereof the
giving by the claimant or plaintiff to the Indemnified Party of a release from
all liability in respect to such claim or litigation, (ii) enter into any
settlement that attributes, by its terms, liability to the Indemnified Party, or
(iii) consent to the entry of any judgment that does not include as a term
thereof a full dismissal of the litigation or proceeding with prejudice. In
addition, without the consent of the Indemnified Party (which consent shall not
be unreasonably withheld), no Indemnifying Party shall be permitted to consent
to entry of any judgment or enter into any settlement which provides for any
action on the part of the Indemnified Party other than the payment of money
damages which are to be paid in full by the Indemnifying Party. If an
Indemnifying Party fails or elects not to assume the defense of a claim pursuant
to clause (y) above, or is not entitled to assume or continue the defense of
such claim pursuant to clause (z) above, the Indemnified Party shall have the
right without prejudice to its right of indemnification hereunder to, in its
discretion, exercise in good faith and upon advice of counsel its rights to
contest, defend and litigate such claim and may settle such claim, either before
or after the initiation of litigation, at such time and upon such terms as the
Indemnified Party deems fair and reasonable; provided, however that at least 10
days prior to any settlement, written notice of its intention to settle is given
to the Indemnifying Party. If requested by the Indemnifying Party, the
Indemnified Party agrees (at no expense to the Indemnified Party) to cooperate
with the Indemnifying Party and its counsel in contesting any claim that the
Indemnifying Party elects to contest.

6. Joinders.

Commencing on the date hereof, and continuing until the fifth Business Day
thereafter, any entity that is (a) a member of the Ad Hoc Group of Unsecured
Noteholders may, subject to the consent of the Initial Unsecured Commitment
Parties holding at least 662/3% of the Unsecured Commitments or (b) a member of
the Ad Hoc Group of Second Lien Noteholders may, subject to the consent of the
Initial Secured Commitment Parties holding at least 662/3% of the Secured
Commitments, pursuant to a joinder agreement substantially in the form attached
hereto as Annex A (a “Joinder Agreement”), agree to join in and become bound by
this Commitment Letter as a Commitment Party having an Unsecured Backstop
Commitment Percentage and/or Secured Backstop Commitment Percentage, as
applicable, at such Joining Commitment Party’s (as defined below) option, not to
exceed its applicable Maximum Backstop Commitment Percentage (as defined below),
and upon delivery by such entity and the Company of a duly executed Joinder
Agreement, such entity shall be fully bound as an Unsecured Commitment Party (a
“Joining Unsecured Commitment Party”) and/or as a Secured Commitment Party (a
“Joining Secured Commitment Party” and, all such Joining Unsecured Commitment
Parties and Joining Secured Commitment Parties being collectively referred to
herein as “Joining Commitment Parties”) hereunder for all purposes of this
Commitment Letter,

 

6



--------------------------------------------------------------------------------

provided, that (i) the Joining Commitment Party is an “accredited investor”
within the meaning of Rule 501(a) of the Securities Act of 1933, as amended (the
“Securities Act”) or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, and shall have provided the Debtors evidence of
the foregoing to the Debtors’ reasonable satisfaction, (ii) the Joining
Commitment Party shall have provided to the Debtors proof of its holdings of
Allowed LINN Second Lien Notes Claims and/or Allowed LINN Unsecured Notes Claims
that is reasonably satisfactory to the Debtors, (iii) the Joining Commitment
Party shall have delivered to the Debtors a duly executed joinder to the
Restructuring Support Agreement, and (iv) the Joining Commitment Party shall
have deposited with an agent of the Debtors or into an escrow account under
arrangements satisfactory to the Debtors funds sufficient, in the reasonable
determination of the Debtors, to satisfy such Joining Commitment Party’s
Commitment, unless the Debtors shall have determined, in their reasonable
discretion, that the Joining Commitment Party is capable of fulfilling such
obligations. Upon the entry by the Joining Commitment Party into a Joinder
Agreement in accordance with the foregoing, the Company shall update
(x) Schedule IA hereto to reflect the Joining Commitment Parties’ Unsecured
Backstop Commitment Percentage and/or Schedule IB hereto to reflect the Joining
Commitment Parties’ Secured Backstop Commitment Percentage, as applicable, with
a corresponding decrease pro rata in the Unsecured Backstop Commitment
Percentages and/or Secured Backstop Commitment Percentages, as applicable, of
the Initial Commitment Parties party hereto as of the date of entry into the
Joinder Agreement, and such updates shall not constitute an amendment to this
Commitment Letter. The Company shall provide a copy of any such Joinder
Agreement and any updates to Schedules IA and IB hereto to counsel to the
Commitment Parties promptly, and in any event within one (1) Business Day
following the entry into a Joinder Agreement.

The “Maximum Backstop Commitment Percentage” of any Joining Commitment Party
shall be equal to the quotient, expressed as a percentage, of the Allowed LINN
Second Lien Notes Claims or Allowed LINN Unsecured Notes Claims, as applicable,
held by the Joining Commitment Party divided by the aggregate amount of all
Allowed LINN Second Lien Notes Claims or Allowed LINN Unsecured Notes Claims
outstanding, respectively.

7. Transfer and Assignment; Third Party Beneficiaries.

Commitment Parties shall not be entitled to transfer, directly or indirectly,
all or any portion of their Backstop Commitments except as expressly provided in
this Section 7. Each Commitment Party shall have the right to transfer, directly
or indirectly, all or any portion of its Backstop Commitment to (i) any
investment fund the primary investment advisor to which is such Commitment Party
or an affiliate thereof (an “Affiliated Fund”) or (ii) one or more special
purpose vehicles that are wholly owned by one or more of such Commitment Party
and its Affiliated Funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Debtors, provided, that such
Commitment Party either (A) shall have provided an adequate equity support
letter or a guarantee of such special purpose vehicle’s Backstop Commitment in
form and substance reasonably acceptable to the Debtors or (B) shall remain
obligated to fund such Backstop Commitment; provided, further that such special
purpose vehicle shall not be related to or affiliated with any portfolio company
of such Commitment Party or any of its affiliates or Affiliated Funds (other
than solely by virtue of its affiliation with such Commitment Party) and the
equity of such special purpose vehicle shall not be directly or indirectly
transferable other than to such entities described in clauses (i) or (ii) above,
and in

 

7



--------------------------------------------------------------------------------

such manner as such Commitment Party’s Backstop Commitment is transferable
pursuant to this paragraph (each of the entities referred to in clauses (i) and
(ii) above, an “Ultimate Purchaser”). In each case of a Commitment Party’s
transfer of all or any portion of its Backstop Commitment pursuant to this
paragraph, (1) the Ultimate Purchaser shall have provided a written agreement to
the Debtors and counsel to the Commitment Parties under which it (x) confirms
that it is an “accredited investor” within the meaning of Rule 501(a) of the
Securities Act or a “qualified institutional buyer” within the meaning of
Rule 144A of the Securities Act, (y) agrees to purchase such portion of such
Commitment Party’s Backstop Commitment and (z) agrees to be fully bound by, and
subject to, this Commitment Letter as a Commitment Party hereto, and (2) the
transferring Commitment Party and the Ultimate Purchaser shall have duly
executed and delivered to the Debtors written notice of such transfer; provided,
however, that no such transfer shall relieve the transferring Commitment Party
from any of its obligations under this Commitment Letter. Notwithstanding
anything to the contrary, the terms “Initial Commitment Party” and “Initial
Commitment Parties” shall include any Ultimate Purchaser pursuant to the
provisions of this paragraph.

In addition to transfers pursuant to the preceding paragraph, each Commitment
Party shall have the right to transfer, directly or indirectly, all or any
portion of its Backstop Commitment to any other entity; provided, that (i) with
respect any such transfer of a Backstop Commitment to a single transferee, the
amount of such Backstop Commitment, as compared to the aggregate Backstop
Commitment of all Commitment Parties (the “Aggregate Backstop Commitment
Percentage”) is no less than 0.2%, or all of the Backstop Commitment of such
Commitment Party or the Backstop Commitment of any fund or account on behalf of
which such Commitment Party is acting if such Commitment Party, fund or account
holds a Backstop Commitment representing less than 0.2% of the Aggregate
Backstop Commitment Percentage of all Commitment Parties (ii) with respect to
any transferee that is not a Commitment Party, such transferee agrees, pursuant
to a Joinder Agreement, to be bound by the obligations of such Commitment Party
under this Commitment Letter, and each of such Commitment Party, such transferee
and the Company shall have duly executed and delivered to each other a copy of
such Joinder Agreement, and (iii) with respect to any transferee that is a
Commitment Party, such transferee and the transferring Commitment Party shall
have duly executed and delivered to the Debtors written notice of such transfer
in form and substance reasonably acceptable to the Debtors, and the Debtors
shall have delivered countersigned copies of such notice to such transferee and
the transferring Commitment Party and to counsel to the Commitment Parties, and
provided, further, that (except with respect to a transfer to an Initial
Commitment Party) (i) either the Debtors, acting in good faith, shall have
determined, in their reasonable discretion after due inquiry and investigation,
that the proposed transferee is reasonably capable of fulfilling such
obligations, or, (ii) absent such a determination, the proposed transferee shall
have deposited with an agent of the Debtors or into an escrow account under
arrangements satisfactory to the Debtors funds sufficient, in the reasonable
determination of the Debtors, to satisfy such proposed transferee’s Backstop
Commitment. Upon compliance with this paragraph, the transferring Commitment
Party shall be deemed to relinquish its rights (and be released from its
obligations, except for any claim for breach of this Commitment Letter that
occurs prior to such transfer) under this Commitment Letter to the extent of
such transferred rights and obligations, and the transferee shall be fully bound
as a Commitment Party hereunder for all purposes of this Commitment Letter. Any
transfer made in violation of this paragraph shall be deemed null and

 

8



--------------------------------------------------------------------------------

void ab initio and of no force or effect, regardless of any prior notice
provided to the Debtors or any Commitment Party, and shall not create any
obligation or liability of any Debtor or any other Commitment Party to the
purported transferee. Upon the effectiveness of any transfer of all or a portion
of a Backstop Commitment pursuant to this Section 7, the Company shall update
Schedule IA and/or Schedule IB hereto, as applicable, to reflect such transfer,
and such updates shall not constitute an amendment to this Commitment Letter.
The Company shall provide a copy of any such transfer notice, Joinder Agreement
or other agreement entered into in connection with any transfers pursuant to
this Section 7, together with any updates to Schedules IA and/or IB hereto, to
counsel to the Commitment Parties promptly, and in any event within one
(1) Business Day following receipt by the Company of any such agreement or
notice or the date of any such update, as applicable.

Except as provided in this Section 7, neither this Commitment Letter nor any of
the rights, interests or obligations hereunder shall be assigned by any party
hereto without the prior written consent of the Company and the Requisite
Commitment Parties, which consent shall not be unreasonably withheld,
conditioned or delayed, and any purported assignment in violation of this
Section 7 shall be void ab initio.

Except as provided in Section 5 of this Commitment Letter with respect to the
Indemnified Party, this Commitment Letter is not intended to and does not confer
upon any person other than the parties hereto any rights or remedies under this
Commitment Letter.

8. Representations and Warranties.

(a) Each of the Initial Commitment Parties severally and not jointly represents
and warrants to the Debtors as follows:

(i) Such Initial Commitment Party has been duly organized or formed, as
applicable, and is validly existing in good standing under the applicable laws
of its jurisdiction of organization or formation. Such Initial Commitment Party
has the requisite power and authority to enter into, execute and deliver this
Commitment Letter and to perform its obligations hereunder and has taken all
necessary action required for the due authorization, execution, delivery and
performance by it of this Commitment Letter. This Commitment Letter has been
duly and validly executed and delivered by such Initial Commitment Party and,
assuming due and valid execution hereof by the Company, constitutes its valid
and binding obligation, enforceable against such Initial Commitment Party in
accordance with its terms. Such Initial Commitment Party has, and will have on
the dates its Commitments hereunder are required to be performed, sufficient
funds available to purchase its Commitments hereunder on the terms contemplated
by this Commitment Letter and the Term Sheet and to consummate the other
transactions contemplated by this Commitment Letter and the Term Sheet.

 

9



--------------------------------------------------------------------------------

(b) The Company represents and warrants to the Initial Commitment Parties as
follows:

(i) The Company has been duly organized and is validly existing as a limited
liability company in good standing under the applicable laws of the State of
Delaware. The Company has the requisite power and authority to enter into,
execute and deliver this Commitment Letter and to perform its obligations
hereunder and has taken all necessary action required for the due authorization,
execution, delivery and performance by it of this Commitment Letter. This
Commitment Letter has been duly and validly executed and delivered by the
Company and, subject to entry of any required orders of the Bankruptcy Court,
and assuming valid execution hereof by the Initial Commitment Parties,
constitutes its valid and binding obligation, enforceable against the Company in
accordance with its terms.

9. Confidentiality. Except as may be required by law or the Bankruptcy Court,
the Company agrees to keep confidential and not provide or disclose any of
(i) the Unsecured Backstop Commitment Percentages set forth in Schedule IA
hereto or (ii) the Secured Backstop Commitment Percentages set forth in Schedule
IB hereto, except in each case as provided herein.

10. Specific Performance.

The parties hereto agree that irreparable damage would occur if any provision of
this Commitment Letter were not performed in accordance with the terms hereof
and that the parties hereto shall be entitled to an injunction or injunctions
without the necessity of posting a bond to prevent breaches of this Commitment
Letter or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Commitment Letter, no right or
remedy described or provided in this Commitment Letter is intended to be
exclusive or to preclude a party hereto from pursuing other rights and remedies
to the extent available under this Commitment Letter, at law or in equity.

11. Governing Law; Jurisdiction.

This Commitment Letter shall be governed and construed in accordance with the
laws of the State of New York without application of any choice of law
provisions that would require the application of the laws of another
jurisdiction. The parties hereto consent and agree that any action to enforce
this Commitment Letter or any dispute, whether such dispute arises in law or
equity, arising out of or relating to this Commitment Letter and the agreements,
instruments and documents contemplated hereby shall be brought exclusively in
the Bankruptcy Court. The parties consent to and agree to the exclusive
jurisdiction of the Bankruptcy Court. Each of the parties hereby waives and
agrees not to assert in any such dispute, to the fullest extent permitted by
applicable law, any claim that (i) such party is not personally subject to the
jurisdiction of the Bankruptcy Court, (ii) such party and such party’s property
is immune from any legal process issued by the Bankruptcy Court or (iii) any
litigation or other proceeding commenced in the Bankruptcy Court is brought in
an inconvenient forum.

 

10



--------------------------------------------------------------------------------

12. Amendments.

This Commitment Letter represents the final agreement and the entire
understanding among the parties hereto with respect to the subject matter hereof
and may not be contradicted by evidence of prior or contemporaneous agreements
and understandings of the parties. There are no unwritten oral agreements or
understandings between the parties relating to the subject matter hereof. This
Commitment Letter may only be modified, amended or supplemented as provided by
the Term Sheet, or by an agreement signed by the Company and the Requisite
Commitment Parties, provided, that (a) any Commitment Party’s prior written
consent shall be required for any amendment that would, directly or indirectly:
(i) increase the amount of such Commitment Party’s Commitment, (ii) modify such
Commitment Party’s Unsecured Backstop Commitment Percentage or Secured Backstop
Commitment Percentage (other than as described herein pursuant to Section 6 and
Section 7), (iii) increase the Discounted Backstop Price or the Purchase Price,
or (iv) have a materially adverse and disproportionate effect on such Commitment
Party; (b) the prior written consent of each Initial Commitment Party that is
still a Commitment Party as of such date of amendment shall be required for any
amendment to the definition of “Requisite Commitment Parties” or “Outside Date”
herein; and (c) no amendment or modification of the rights or obligations of the
Unsecured Commitment Parties or the Secured Commitment Parties or the terms of
the Unsecured Rights Offering or the Secured Rights Offering as set forth
hereunder may be made unless either (i) such amendments or modifications are
applied to the rights or obligations of each of the Unsecured Commitments
Parties and the Secured Commitment Parties mutatis mutandis or applied to the
terms of the Unsecured Rights Offering and the Secured Rights Offering mutatis
mutandis, as applicable or (ii) Unsecured Commitment Parties holding at least
662/3% of the aggregate Unsecured Backstop Commitment Percentage and Secured
Commitment Parties holding at least 662/3% of the aggregate Secured Backstop
Commitment Percentage consent to such amendment or modification. Notwithstanding
the foregoing, the Schedule IA and IB hereto shall be revised as necessary
without requiring a written instrument signed by the Company and the Requisite
Commitment Parties to reflect changes in the composition of the Commitment
Parties and Unsecured Backstop Commitment Percentages or Secured Backstop
Commitment Percentages, as applicable, as a result of joinders and transfers
permitted in accordance with the terms and conditions of this Commitment Letter.

13. Counterparts.

This Commitment Letter may be executed in any number of counterparts, all of
which will be considered one and the same agreement and will become effective
when counterparts have been signed by each of the parties and delivered to each
other party (including via facsimile or other electronic transmission), it being
understood that each party need not sign the same counterpart.

14. No Fiduciary Duties.

Notwithstanding anything to the contrary herein, the entry into this Commitment
Letter and the transactions contemplated hereby shall not create any fiduciary
duties between and among the Commitment Parties or other duties or
responsibilities to each other, the Debtors, or any Debtor’s creditors or other
stakeholders.

[Signature Page Follows]

 

11



--------------------------------------------------------------------------------

Creditor signature pages redacted



--------------------------------------------------------------------------------

AGREED AND ACCEPTED AS OF THE DATE FIRST SET FORTH ABOVE: LINN ENERGY, LLC, as
Debtor By:  

/s/ David B. Rottino

  Name: David B. Rottino  

Title: Executive Vice President and

         Chief Financial Officer

[Signature Page to Backstop Commitment Letter]



--------------------------------------------------------------------------------

SCHEDULE IA – UNSECURED BACKSTOP COMMITMENTS

[Privileged and Confidential]

 



--------------------------------------------------------------------------------

SCHEDULE IB – SECURED BACKSTOP COMMITMENTS

[Privileged and Confidential]



--------------------------------------------------------------------------------

ANNEX A

FORM OF JOINDER AGREEMENT

This joinder agreement (the “Joinder Agreement”) to Backstop Commitment Letter
dated October [•], 2016 (as amended, supplemented or otherwise modified from
time to time, the “Agreement”), between the Debtors (as defined in the
Agreement) and the Commitment Parties (as defined in the Agreement) is executed
and delivered by                     (the “Joining Party”) as of             ,
2016 (the “Joinder Date”). Each capitalized term used herein but not otherwise
defined shall have the meaning set forth in the Agreement.

Agreement to be Bound. The Joining Party hereby agrees to be bound by all of the
terms of the Agreement, a copy of which is attached to this Joinder Agreement as
Annex I (as the same has been or may be hereafter amended, restated or otherwise
modified from time to time in accordance with the provisions hereof). The
Joining Party shall hereafter be deemed to be a “Commitment Party” for all
purposes under the Agreement.

Representations and Warranties. The Joining Party hereby severally and not
jointly makes the representations and warranties of the Initial Commitment
Parties set forth in Section 8(a) of the Agreement to the Debtors as of the date
of this Joinder Agreement.

Governing Law. This Joinder Agreement shall be governed by and construed in
accordance with the laws of the State of New York without application of any
choice of law provisions that would require the application of the laws of
another jurisdiction.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder Agreement to be
executed as of the Joinder Date.

 

JOINING PARTY [COMMITMENT PARTY], by and on behalf of certain of its and its
affiliates’ managed funds and/or accounts By:  

 

  Name:   Title: Holdings of Unsecured Notes:

 

Holdings of Secured Notes:

 

 

AGREED AND ACCEPTED AS OF THE JOINDER DATE: LINN ENERGY, LLC, as Debtor By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT A – TERM SHEET



--------------------------------------------------------------------------------

EXECUTION COPY

LINN ENERGY, LLC

BACKSTOP TERM SHEET

This rights offering backstop term sheet (this “Term Sheet”) is not an offer or
a solicitation with respect to any securities of Linn Energy, LLC or Newco (as
defined in the RSA (as defined below)) or any of the Company’s subsidiaries or
affiliates. Any such offer or solicitation shall comply with all applicable
securities laws and/or provisions of title 11 of the United States Code (as
amended, the “Bankruptcy Code”). This Term Sheet is being provided in connection
with that certain Restructuring Support Agreement, dated as of October 7, 2016,
by and among Linn Energy, LLC, on behalf of itself and its direct and indirect
subsidiaries (collectively, excluding Linn Acquisition Company, LLC and Berry
Petroleum Company, LLC and their direct and indirect subsidiaries, the
“Company”), certain holders of claims pursuant to the Company’s Sixth Amended
and Restated Credit Agreement dated April 24, 2013, and certain holders of notes
issued by the Company (together with the restructuring term sheet and other
exhibits attached thereto, the “Restructuring Support Agreement” or “RSA”), and
sets forth certain principal terms and conditions of the rights offering and
backstop transactions contemplated thereby.

Capitalized terms that are used and not otherwise defined herein shall have the
meanings given to them in the Restructuring Support Agreement.

RIGHTS OFFERING

 

Term

  

Description

Rights Offering:   

This Term Sheet describes (a) the proposed rights offering (the “Unsecured
Rights Offering”) of a number of shares of common stock (the “Unsecured Rights
Offering Shares”) in a newly-formed Delaware corporation (the “Issuer”) for an
aggregate purchase price of $319,004,408 at a price per share to be determined
using the Plan Value (as defined in the Restructuring Term Sheet (as defined
below)) and applying a 20% discount thereto (the “Per Share Price”) and (b) the
proposed rights offering (the “Secured Rights Offering” and together with the
Unsecured Rights Offering, the “Rights Offerings”) of a number of shares of
Issuer common stock (the “Secured Rights Offering Shares” and, together with the
Unsecured Rights Offering Shares, the “Rights Offering Shares”), for an
aggregate purchase price of $210,995,592 at a price per share equal to the Per
Share Price. The aggregate number of Rights Offering Shares shall be reasonably
acceptable to the Requisite Commitment Parties (as defined below). The Rights
Offering will be conducted by the Company on behalf of the Issuer, which will be
formed no more than one business day before the Effective Date, and the Plan (as
defined below) will provide that the rights and obligations of the Company
hereunder will vest in the Issuer on the Effective Date.

 

Notwithstanding anything contained herein, the Requisite Commitment Parties will
have the right, at any time prior to the Disclosure Statement hearing, to elect
to require that (a) the Issuer be organized as a Delaware limited liability
company instead of a Delaware corporation, (b) the Issuer be formed and owned by
the Debtors prior to the Effective Date, and/or (c) the Debtors use



--------------------------------------------------------------------------------

                             

  

reasonably best efforts to either (i) cause Linn Energy, LLC’s registration
under Section 12 of the Exchange Act to be terminated on the Effective Date or
as promptly as practicable thereafter or (ii) cause the Issuer to be registered
under Section 12 of the Exchange Act (as the “successor issuer” to Linn Energy,
LLC or otherwise) on the Effective Date or as promptly as practicable
thereafter; provided, however, that if the Debtors determine, in their
reasonable discretion, that causing the Issuer to be formed and owned by the
Debtors would lead to a material risk of any negative tax consequences to any
Debtor (including, but not limited to, a material risk of tax liability at
LinnCo LLC), the Debtors shall not be required to form and/or own the Issuer;
provided, further, however, that in a case where the Issuer is not formed or
owned by the Debtors, the Requisite Commitment Parties may cause the Issuer to
be formed by a non-Debtor, non-Commitment Party third party (provided that in
the reasonable judgment of the Debtors such formation does not result in a
material risk of any negative tax consequences to any Debtor (including, but not
limited to, a material risk of tax liability at LinnCo LLC)); provided, further,
however, that for the avoidance of doubt, in all cases, the Debtors shall
conduct the Unsecured Rights Offering and the Secured Rights Offering, including
where the Issuer is not formed or owned by the Debtors (in which case the
Debtors shall conduct the Unsecured Rights Offering and the Secured Rights
Offering on the Issuer’s behalf), the Issuer shall not be owned by any of the
Commitment Parties prior to the closing of the Unsecured Rights Offering and the
Secured Rights Offering, the Issuer shall be a successor to the Debtor under the
Plan and the Rights Offerings will be exempt from registration under the
Securities Act of 1933 pursuant to Section 1145 of the Bankruptcy Code, and the
Issuer’s formation documents will provide that the Issuer’s initial board of
directors will be constituted on the Effective Date pursuant to the Plan and
will be the continuing directors and will adopt resolutions authorizing the
Issuer to do all actions required to consummate the Unsecured Rights Offering,
the Secured Rights Offering and the Plan.

 

The Issuer shall form a wholly-owned Delaware limited liability company that
will be the issuer of EIP (as defined below) units; provided, however, that if
the Issuer is organized as a Delaware limited liability company, the Issuer will
be the issuer of the EIP.

 

The Secured Rights Offering shall be open to all holders of Allowed LINN Second
Lien Notes Claims and the Unsecured Rights Offering shall be open to all holders
of Allowed LINN Unsecured Notes Claims as of a record date, and shall be
implemented in connection with a joint plan of reorganization to be filed for
the Debtors in the Chapter 11 Cases (as may be amended, supplemented, or
otherwise modified from time to time consistent with the terms of the
Restructuring Support Agreement and otherwise reasonably satisfactory to the
Requisite Commitment Parties, the “Plan”), which shall be substantially on the
terms set forth in the restructuring term sheet attached as Exhibit A to the
Restructuring Support Agreement (as amended, supplemented, or otherwise modified
from time to time consistent with the terms of the Restructuring Support
Agreement, the “Restructuring Term Sheet”).

 

2



--------------------------------------------------------------------------------

   The issuance of the Subscription Rights (as defined below) and the issuance
of Rights Offering Shares upon the exercise thereof shall be exempt from the
registration requirements of the securities laws pursuant to section 1145 of the
Bankruptcy Code. Backstop Commitments:   

Subject to the terms and conditions of the Backstop Commitment Letter, dated as
of October 7, 2016 (the “Backstop Commitment Letter”):

 

(i)       in connection with the Unsecured Rights Offering, certain holders of
Allowed LINN Unsecured Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees (as defined below), the
“Initial Unsecured Commitment Parties” and, together with any Additional
Commitment Parties (as defined below) under the Unsecured Rights Offering, the
“Unsecured Commitment Parties”) have each committed (on a several and not joint
basis) (A) to fully exercise all subscription rights issued to it in the
Unsecured Rights Offering to purchase Unsecured Rights Offering Shares at the
Per Share Price (the “Unsecured Subscription Rights” and such commitment, the
“Unsecured Subscription Rights Commitment”), and (B) to purchase its Unsecured
Backstop Commitment Percentage (as defined below) of any unsubscribed Unsecured
Rights Offering Shares that are not purchased by the holders of Allowed LINN
Unsecured Notes Claims that are not Unsecured Commitment Parties as part of the
Unsecured Rights Offering at a price per share (the “Discounted Per Share
Price”) to be determined using the Plan Value and applying a 25% discount
thereto (which, for the avoidance of doubt, will result in a number of shares
issued to the Unsecured Commitment Parties greater than the number of
unsubscribed Unsecured Rights Offering Shares, to account for the Discounted Per
Share Price at which the unsubscribed Unsecured Rights Offering Shares are to be
sold) (the “Unsecured Backstop Commitment” and, together with the Unsecured
Subscription Rights Commitment, the “Unsecured Commitments”); and

 

(ii)      in connection with the Secured Rights Offering, certain holders of
Allowed LINN Second Lien Notes Claims and/or their affiliates party thereto
(collectively, together with their Related Transferees, the “Initial Secured
Commitment Parties” and, together with any Additional Commitment Parties under
the Secured Rights Offering, the “Secured Commitment Parties”) have each
committed (on a several and not joint basis) (A) to fully exercise all
subscription rights issued to it in the Secured Rights Offering to purchase

 

3



--------------------------------------------------------------------------------

  

Secured Rights Offering Shares at the Per Share Price (the “Secured Subscription
Rights” and, together with the Unsecured Subscription Rights, the “Subscription
Rights” and such commitment, the “Secured Subscription Rights Commitment” and,
together with the Unsecured Subscription Rights Commitment, the “Subscription
Rights Commitment”), and (B) to purchase its Secured Backstop Commitment
Percentage (as defined below) of any unsubscribed Secured Rights Offering Shares
that are not purchased by the holders of Allowed LINN Second Lien Notes Claims
that are not Secured Commitment Parties as part of the Secured Rights Offering
at the Discounted Per Share Price (which, for the avoidance of doubt, will
result in a number of shares issued to the Secured Commitment Parties greater
than the number of unsubscribed Secured Rights Offering Shares, to account for
the Discounted Per Share Price at which the unsubscribed Secured Rights Offering
Shares are to be sold) (the “Secured Backstop Commitment” and, together with the
Secured Subscription Rights Commitment, the “Secured Commitments”).

 

The Secured Initial Commitment Parties, together with the Unsecured Initial
Commitment Parties are referred to herein as the “Initial Commitment Parties”.
The Secured Backstop Commitments, together with the Unsecured Backstop
Commitments are referred to herein as the “Backstop Commitments”. The Secured
Commitments, together with the Unsecured Commitments, are referred to herein as
the “Commitments”.

 

The obligations of the Initial Commitment Parties under the Backstop Commitment
Letter are subject to, among other things, the execution and delivery of the
Backstop Commitment Agreement (as defined below) not later than ten (10)
business days after execution of the Backstop Commitment Letter, provided that
such date may be extended by an additional ten (10) business days with the prior
written consent of the Requisite Commitment Parties and the Company.

Backstop Commitment Agreement:   

The Commitment Parties and the Debtors shall, subject to the terms and
conditions set forth in the Backstop Commitment Letter, enter into an agreement,
consistent with this Term Sheet and otherwise in form and substance reasonably
acceptable to the Requisite Commitment Parties and the Debtors, setting forth
the terms and conditions of the Commitments (the “Backstop Commitment
Agreement”).

 

“Commitment Parties” means the Secured Commitment Parties and the Unsecured
Commitment Parties party to the Backstop Commitment Agreement from time to time.

 

4



--------------------------------------------------------------------------------

  

The amount of (i) each Unsecured Commitment Party’s Backstop Commitment
obligation will be based on the percentages (the “Unsecured Backstop Commitment
Percentages”) set forth on Schedule 1A to the Backstop Commitment Agreement and
(ii) each Secured Commitment Party’s Backstop Commitment obligation will be
based on the percentages (the “Secured Backstop Commitment Percentages” and,
together with the Unsecured Backstop Commitment Percentages, the “Backstop
Commitment Percentages”) set forth on Schedule 1B to the Backstop Commitment
Agreement (together with Schedule 1A to the Backstop Commitment Agreement, the
“Backstop Commitment Schedules”). The initial Backstop Commitment Schedules will
reflect the respective Backstop Commitment Percentages set forth in the Backstop
Commitment Letter as in effect at the time the Backstop Commitment Agreement
becomes effective.

 

The initial Backstop Commitment Percentages of the Initial Commitment Parties
will be as set forth in the Backstop Commitment Letter, and were derived from
(a) with respect to the Secured Backstop Commitment Percentage, the relative
amounts of the Allowed LINN Second Lien Notes Claims held by each of the Initial
Commitment Parties as of the date hereof and (b) with respect to the Unsecured
Backstop Commitment Percentage, the relative amounts of the Allowed LINN
Unsecured Notes Claims held by each of the Initial Commitment Parties as of the
date hereof. The Backstop Commitment Schedules, as applicable, (including the
Backstop Commitment Percentages of the Commitment Parties) will be updated upon
the joinder of Additional Commitment Parties (as defined below) or upon the
transfer of any Backstop Commitments and in accordance with the Backstop
Commitment Agreement. The Backstop Commitment Percentages of each Additional
Commitment Party shall be determined by reference to (i) with respect to the
Secured Backstop Commitment Percentage, the amount of its Allowed LINN Second
Lien Notes Claims as a percentage of the total Allowed LINN Second Lien Notes
Claims outstanding as of the date such Additional Commitment Party delivers its
duly executed joinder to the Backstop Commitment Letter and Restructuring
Support Agreement and (ii) with respect to the Unsecured Backstop Commitment
Percentage, the amount of its Allowed LINN Unsecured Notes Claims as a
percentage of the total Allowed LINN Unsecured Notes Claims outstanding as of
such date.

 

The issuance of shares of common stock of the Issuer (the “Common Stock”) to the
Commitment Parties in respect of the Backstop Commitments shall be exempt from
the registration requirements of the securities laws pursuant to Section 4(a)(2)
of the Securities Act, or another available exemption from registration.

Additional Commitment Parties:    In addition to the Initial Commitment Parties,
other members of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group
of Second Lien Noteholders will have the opportunity to become Commitment
Parties under the Backstop Commitment Letter as provided in the Backstop
Commitment Letter.

 

5



--------------------------------------------------------------------------------

   “Additional Commitment Parties” means, collectively, (i) each member of the
Ad Hoc Group of Unsecured Noteholders and/or the Ad Hoc Group of Second Lien
Noteholders, other than the Initial Commitment Parties, that becomes a
Commitment Party under the Backstop Commitment Letter as provided above and (ii)
each Person that is a transferee of all or any portion of a Commitment Party’s
Backstop Commitment and becomes a Commitment Party under the Backstop Commitment
Agreement. Commitment Party Consent:   

“Requisite Commitment Parties” means (a) members of the Steering Committee of
the Ad Hoc Group of Unsecured Noteholders holding more than sixty-six and
two-thirds percent (66-2/3%) of the Allowed LINN Unsecured Notes Claims held by
all members of the Steering Committee of the Ad Hoc Group of Unsecured
Noteholders and (b) members of the Steering Committee of the Ad Hoc Group of
Second Lien Noteholders holding more than sixty-six and two-thirds percent
(66-2/3%) of the Allowed LINN Second Lien Notes Claims held by all members of
the Steering Committee of the Ad Hoc Group of Second Lien Noteholders, in the
case of each of (a) and (b), voting as a separate class.

 

“Ad Hoc Group of Unsecured Noteholders” means that certain ad hoc group of
holders of LINN Unsecured Notes represented by Milbank, Tweed, Hadley & McCloy
LLP (“Milbank”) and PJT Partners, or any of its members or their affiliates.

 

“Ad Hoc Group of Second Lien Noteholders” means that certain ad hoc group of
holders of LINN Second Lien Notes represented by O’Melveny & Myers LLP
(“O’Melveny”) and Intrepid Financial Partners, or any of its members or their
affiliates.

 

“Steering Committee” means, as applicable, (a) the steering committee of the Ad
Hoc Group of Unsecured Noteholders as may be constituted from time to time and
which shall initially be comprised of the entities set forth in Exhibit B-1
hereto and/or (b) the steering committee of the Ad Hoc Group of Second Lien
Noteholders as may be constituted from time to time and which shall initially be
comprised of the entities set forth in Exhibit B-2 hereto.

Implementation of the Rights Offering:   

The Debtors shall implement the Rights Offerings on behalf of the Issuer through
customary subscription documentation and procedures that are in form and
substance reasonably acceptable to the Debtors and the Requisite Commitment
Parties.

 

The offering period for the Rights Offerings (the “Offering Period”) shall be
reasonably acceptable to the Requisite Commitment Parties.

 

6



--------------------------------------------------------------------------------

  

The number of shares of Common Stock issued to the Commitment Parties pursuant
to the Backstop Commitments (the “Backstop Shares”) will be determined by the
rights agent (an agent appointed by the Debtors, and acceptable to the Requisite
Commitment Parties, to administer the Rights Offerings) consistent with the
terms of the Backstop Commitment Agreement.

 

Subscription Rights will be exercisable during the Offering Period by completing
and returning to the rights agent the applicable subscription form and paying
the Per Share Price by wire transfer of immediately available funds to an
account designated by the rights agent prior to the expiration of the Offering
Period, except that each Commitment Party (except to the extent it has
previously been required to fund, and has funded, such amounts in accordance
with the terms of the Backstop Commitment Letter or the Backstop Commitment
Agreement) shall be permitted to fund its Per Share Price for its exercise of
Subscription Rights, together with its Discounted Per Share Price to satisfy its
Backstop Commitments, following receipt of written notice from the rights agent
advising of the amounts to be funded, and such Commitment Parties may fund to
the rights agent or an escrow account established pursuant to terms reasonably
satisfactory to the Commitment Parties.

 

If the Rights Offerings are terminated for any reason, the funded amounts will
be refunded to the applicable participant, without interest, as soon as
practicable following termination of the Rights Offerings.

 

The exercise of a Subscription Right will be irrevocable unless the Rights
Offerings are not consummated by the date on which the Backstop Commitment
Agreement is terminated. There will be no oversubscription rights under the
Rights Offerings.

Backstop Commitment Premium:   

The Debtors will pay the Commitment Parties on the Effective Date a backstop
premium equal to 4.0% of the $530 million committed amount (the “Backstop
Commitment Premium”), of which 3.0% will be paid in cash and 1.0% in the form of
Common Stock at the Discounted Per Share Price; provided, that to the extent the
Backstop Commitment Agreement is terminated for any reason other than by the
Company under clause (iv) of its termination rights below, the Debtors shall pay
the Backstop Commitment Premium entirely in cash to the Commitment Parties
promptly after the date of such termination.

 

The Backstop Commitment Premium shall be fully earned and nonrefundable as of
the date of the BCA Approval Order (as defined below). All amounts payable to
the Commitment Parties in their capacities as such for the Backstop Commitment
Premium shall be paid pro rata based on the amount of their respective Backstop
Commitments (as compared to the aggregate Backstop Commitment of all Commitment
Parties) on the Effective Date (or, if applicable, on the date the Backstop
Commitment Agreement is terminated).

 

7



--------------------------------------------------------------------------------

   The Backstop Commitment Premium and the Expense Reimbursement (as defined
below) shall constitute allowed administrative expenses of the Debtors’ estates
under sections 503(b) and 507 of the Bankruptcy Code under the BCA Approval
Order (as defined below). The issuance of the Backstop Commitment Premium
payable in the form of Common Stock shall be exempt from the registration
requirements of the securities laws pursuant to section 1145 of the Bankruptcy
Code. Expense Reimbursement:    In accordance with and subject to the BCA
Approval Order (as defined below), the Debtors will pay all reasonably incurred
and documented out-of-pocket fees and expenses of all of the attorneys,
accountants, other professionals, advisors, and consultants incurred on behalf
of the Ad Hoc Group of Unsecured Noteholders and the Ad Hoc Group of Second Lien
Noteholders (together, the “Ad Hoc Groups”), whether incurred directly by the
relevant Noteholders or on behalf of the Noteholders through the Indenture
Trustee, including, (i) in respect of the Ad Hoc Group of Unsecured Noteholders,
the fees and expenses of Milbank, Tweed, Hadley & McCloy LLP and PJT Partners
Inc., and (ii) in respect of the Ad Hoc Group of Second Lien Noteholders, the
fees and expenses of O’Melveny & Myers LLP, Porter Hedges LLP, Intrepid
Financial Partners, L.L.C., and W.D. Von Gonten & Co. (such payment obligations,
the “Expense Reimbursement”). Unless otherwise ordered by the Bankruptcy Court,
no recipient of any payment hereunder shall be required to file with respect
thereto any interim or final fee application with the Bankruptcy Court. The
Expense Reimbursement accrued through the date on which the BCA Approval Order
is entered shall be paid as promptly as reasonably practicable after such date.
Thereafter, the Expense Reimbursement shall be payable by the Debtors on a
monthly basis. If the RSA or the Backstop Commitment Agreement is terminated for
any reason (other than in connection with an Individual Termination Event), the
Debtors will no longer be obligated to pay the Expense Reimbursement in respect
of any fees incurred after the date of such termination. Registration Rights:   

Each Commitment Party (including their affiliates who hold Common Stock) and
each other Noteholder that receives 10% or more of the shares of Common Stock
issued under the Plan and/or the Rights Offerings or cannot sell its shares
under Rule 144 under the Securities Act without volume or manner of sale
restrictions (collectively, the “Registration Rights Agreement Parties”) shall
be entitled to customary registration rights with respect to such Common Stock,
pursuant to a registration rights agreement to be entered into, as of the
Effective Date, by Newco and the Registration Rights Agreement Parties (the
“Registration Rights Agreement”).

 

The Registration Rights Agreement will provide customary piggy-back and demand
registration rights to the Registration Rights Agreement Parties (including,
without limitation, rights regarding “shelf” registrations and underwritten
offerings).

 

The Registration Rights Agreement shall be in substantially the form to be filed
with the Plan Supplement, provided that such form is in form and substance
reasonably acceptable to the Company and the Requisite Commitment Parties.

 

8



--------------------------------------------------------------------------------

Transferability of Backstop Commitment:   

A Commitment Party may transfer, directly or indirectly, all or any portion of
its Backstop Commitment to (i) its affiliated investment funds or (ii) any
special purpose vehicle that is wholly-owned by such Commitment Party or its
affiliated investment funds, created for the purpose of holding such Backstop
Commitment or holding debt or equity of the Debtors, and with respect to which
the Commitment Party either (x) has provided an equity support letter or a
guarantee of such special purpose vehicle’s Backstop Commitment in form and
substance reasonably acceptable to the Company or (y) otherwise remains fully
obligated to fund the applicable Backstop Commitment until the consummation of
the Plan; provided further, however, that any such special purpose vehicle shall
not be related to or affiliated with any portfolio company of such Commitment
Party or any of its affiliates or affiliated funds (other than solely by virtue
of its affiliation with a Commitment Party), and the sale of the equity of such
special purpose vehicle shall be subject to the same transferability
restrictions set forth herein (any such transferee, a “Related Transferee”).

 

Additionally, a Commitment Party may transfer, directly or indirectly, all or
any portion of its Backstop Commitment to any other person provided that written
notice thereof is provided to the Company, Milbank and O’Melveny, and (a) for
any transfer of a Backstop Commitment to a single transferee, the amount of such
Backstop Commitment, as compared to the aggregate Backstop Commitment of all
Commitment Parties (the “Aggregate Backstop Commitment Percentage”) is no less
than 0.2%, or all of the Backstop Commitment of such Commitment Party or the
Backstop Commitment of any fund or account on behalf of which such Commitment
Party is acting if such Commitment Party, fund or account holds a Backstop
Commitment representing less than 0.2% of the Aggregate Backstop Commitment
Percentage of all Commitment Parties, (b) for any transferee that is not a
Commitment Party, such transferee executes a joinder to the Backstop Commitment
Agreement (a copy of which is provided to Milbank and O’Melveny), and (c) for
any transferee that is not an Initial Commitment Party, either (i) the Debtor
acting in good faith determines that such transferee is reasonably capable of
fulfilling such obligations or (ii) absent such a determination, such transferee
will be required to deposit with the rights agent or, pursuant to escrow
arrangements satisfactory to the Debtors, an amount of funds sufficient, in the
reasonable determination of the Debtors, to satisfy its obligations under the
Backstop Commitment Agreement.

Failure to Fund Backstop Commitment:    The Backstop Commitment Agreement shall
provide that the Commitment Parties agree that any Commitment Party that fails
to timely fund its Backstop Commitment (a “Defaulting Commitment Party”) will be
liable for the consequences of its breach and that the parties to the Backstop
Commitment Agreement can enforce rights of damages and/or specific performance
upon the failure to timely fund by the Defaulting Commitment Party.

 

9



--------------------------------------------------------------------------------

Debtors’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Debtors, including:

 

•       Corporate organization, qualification and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Equity capitalization [of Linn Energy, LLC’s direct and indirect
subsidiaries];1

 

•       [The status of the Common Stock issued in the Rights Offerings and
pursuant to the Backstop Commitment Agreement as duly and validly authorized and
issued, and fully paid and non-assessable]2;

 

•       No conflicts with respect to organizational documents;

 

•       Since December 31, 2015, the Company has filed all required reports,
schedules, forms and statements and other documents (including exhibits and
other information incorporated therein) (collectively, the “Company SEC
Documents”) with the SEC. No Company SEC Document that has been filed prior to
the date of such representation, after giving effect to any amendments or
supplements thereto and to any subsequently filed Company SEC Documents, in each
case filed prior to the date of such representation, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

 

•       No Material Adverse Effect since December 31, 2015;

 

•       No material undisclosed relationships with directors, officers or 5%
shareholders;

 

•       No unlawful payments, and compliance with money laundering and sanctions
laws;

 

•       Investment Company Act;

 

1  Include bracketed language if Issuer is not formed and controlled by the
Debtors prior to the Effective Date.

2  To be included if Issuer is formed and controlled by the Debtors prior to the
Effective Date.

 

10



--------------------------------------------------------------------------------

  

•       As of the time of the execution and delivery by the initial parties
thereto of the Backstop Commitment Agreement, the Company is not pursuing, or in
discussions or negotiations regarding, any solicitation, offer, or proposal from
any Person concerning any actual or proposed Alternative Transaction (as defined
below) and, as applicable, has terminated any existing discussions or
negotiations regarding any actual or proposed Alternative Transaction; and

 

•       No broker’s fees.

 

•       Subject to Material Adverse Effect qualification (provided, that none of
the foregoing representations will be subject to such a qualification):

 

•    Consents and approvals (other than Bankruptcy Court approval);

 

•    No conflicts (other than with respect to organizational documents);

 

•    Compliance with laws;

 

•    Legal proceedings;

 

•    Labor relations disputes or violations;

 

•    Rights to intellectual property and no claims of infringement related
thereto;

 

•    Material contracts, including validity, enforceability and status thereof;

 

•    Real and personal property, including validity of title and absence of
liens;

 

•    Status of real property leases and compliance with obligations thereunder;

 

•    Compliance with environmental laws and absence of certain environmental
liabilities; and

 

•    Licenses and permits, including possession and status thereof;

 

•    Tax matters including compliance with tax laws, timely filing and accuracy
of tax returns and absence of claims, waivers, extensions and examinations;

 

•    Compliance with ERISA and other representations related to employee benefit
plans, compensation and benefit arrangements and employment matters;

 

11



--------------------------------------------------------------------------------

  

•    Maintenance of a system of internal control over financial reporting, and
disclosure controls and procedures; and

 

•    Insurance coverage, status of policies and payment of premiums.

 

None of the representations and warranties set forth above will survive the
Effective Date.

 

Commitment Parties’ Representations and Warranties:   

The Backstop Commitment Agreement shall contain customary representations and
warranties on the part of the Commitment Parties, to be provided severally and
not jointly, including:

 

•       Corporate organization and good standing;

 

•       Requisite corporate power and authority with respect to execution and
delivery of transaction documents;

 

•       Due execution and delivery and enforceability of transaction documents;

 

•       Acknowledgement of no registration under the Securities Act;

 

•       Acquiring Backstop Shares, if any, for investment purposes, and not with
a view to distribution in violation of the Securities Act;

 

•       No consents or approvals (subject to Material Adverse Effect
qualification);

 

•       No conflicts (subject to Material Adverse Effect qualification, other
than representation regarding organizational documents);

 

•       Accredited investor or qualified institutional buyer;

 

•       Independent investment decision; and

 

•       Sufficient funds.

 

None of the representations and warranties set forth above will survive the
Effective Date.

Interim Operating Covenant:    Prior to and through the Effective Date, except
as set forth in the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan, or with the written consent of the Requisite Commitment
Parties, the Company (x) shall, and shall cause its subsidiaries to, carry on
their businesses in the

 

12



--------------------------------------------------------------------------------

  

ordinary course and use their commercially reasonable efforts to preserve intact
their current material business organizations, and preserve their material
relationships with customers, suppliers, licensors, licensees, distributors and
others having business dealings with the Company or its subsidiaries and make
any required filing with the Securities and Exchange Commission within the time
periods required under the Exchange Act, and (y) shall not, and shall not permit
its subsidiaries to, enter into any transactions (including any transactions
with, or investment in, Linn Acquisition Company, LLC, Berry Petroleum Company,
LLC or any of their direct or indirect subsidiaries) which are material to the
Company, other than transactions in the ordinary course of business that are
consistent with prior business practices or in accordance with the parameters
described in the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan.

 

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Debtors and will require the prior
written consent of the Requisite Commitment Parties (unless otherwise
contemplated by the Backstop Commitment Agreement, the Restructuring Support
Agreement or the Plan): (a) any amendment, modification, termination, waiver,
supplement, restatement or other change to any material contract (definition to
be reasonably agreed) or any assumption of any material contract, (b) entry
into, or any amendment, modification, termination, waiver, supplement,
restatement or other change to any employment agreement to which any of the
Debtors is a party, (c) any (i) termination by the Debtors without cause or (ii)
reduction in title or responsibilities, in each case, of the individuals who are
as of the date of the Backstop Commitment Agreement the Chief Executive Officer,
the Chief Financial Officer or the Chief Operating Officer of Linn Energy, LLC
and (d) the adoption or amendment of any management incentive or equity plan by
any of the Debtors, except for the EIP (as defined below). Following a request
by the Debtors for consent with respect to any operational matter that requires
Requisite Commitment Party consent pursuant to this “Interim Operating
Covenants” section, if the consent of the Requisite Commitment Parties is not
obtained or declined within five (5) business days following the date such
request is made in writing and delivered to each of the Ad Hoc Committees (which
notice will be deemed delivered if given in writing to Milbank and O’Melveny),
such consent shall be deemed to have been granted by the Requisite Commitment
Parties.

Effectiveness of Backstop Commitment Agreement:    The Backstop Commitment
Agreement and the respective Commitments thereunder shall become effective upon
execution and delivery of the Backstop Commitment Agreement by the Company and
each Commitment Party; provided that, the Commitments shall be subject to the
Conditions Precedent below. Hedging Program    The Company will consult with the
Requisite Commitment Parties in its implementation of its hedging program;
provided, that the Company will obtain the written consent (not to be
unreasonably withheld) of the Requisite Commitment Parties prior to its
implementation of hedging transactions that

 

13



--------------------------------------------------------------------------------

   are not consistent with the Final Order Authorizing the Debtors to Enter Into
and Perform Under Postpetition Hedging Arrangements entered by the Bankruptcy
Court on August 16, 2016. Following a request by the Company for such consent
with respect to the implementation of hedging transactions, if the consent of
the Requisite Commitment Parties is not obtained or declined within three (3)
business days following the date such request is made in writing and delivered
to each of the Ad Hoc Committees (which notice will be deemed delivered if given
in writing to Milbank and O’Melveny), such consent shall be deemed to have been
granted by the Requisite Commitment Parties. Definitive Forms   

The definitive forms of the documents contemplated by the Backstop Commitment
Agreement, including the documents contemplated by the employee incentive plan
term sheet attached hereto as Exhibit A (the “EIP”), in each case, substantially
on the terms and conditions set forth on such term sheet or otherwise in
accordance with the Backstop Commitment Agreement, will be substantially agreed
to by (and will be reasonably acceptable to) the Company and the Requisite
Commitment Parties and filed by the date on which the motion (the “Backstop
Agreement Motion”) to be filed by the Debtors seeking approval of the BCA
Approval Order (as defined below) is heard by the Bankruptcy Court and the
Company and the Requisite Commitment Parties will enter into a letter agreement
(the “Pre-Hearing Letter Agreement”) prior to such date acknowledging their
agreement to such definitive forms.

 

On or before the Effective Date, the Company, on the one hand, and the
Commitment Parties, on the other hand, will each deliver to the other, copies of
the final documents contemplated by the Pre-Hearing Letter Agreement, executed
by such party to the extent applicable.

Conditions Precedent:   

The Commitments and the Debtors’ obligations to consummate the transactions
contemplated in connection therewith will be subject to customary conditions
precedent (the “Conditions Precedent”), including:

 

Conditions Precedent to the Commitments and the Debtors’ obligations:

 

(i)       the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, approving a
disclosure statement with respect to the Plan and approving the procedures with
respect to the Rights Offerings and the solicitation with respect to the Plan
which are in form and substance reasonably acceptable to the Requisite
Commitment Parties (the “Solicitation Order”);

 

(ii)      the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, confirming
the Plan (the “Confirmation Order”) and no order staying the Confirmation Order
shall be in effect;

 

14



--------------------------------------------------------------------------------

  

(iii)     the Effective Date shall have occurred in accordance with the terms
and conditions set forth in the Plan and in the Confirmation Order;

 

(iv)     any applicable HSR waiting period shall have expired and all other
regulatory consents and notices shall have been obtained or filed;

 

(v)      the Bankruptcy Court shall have entered a final order, in form and
substance reasonably acceptable to the Requisite Commitment Parties, authorizing
the Company (on behalf of itself and the other Debtors) to execute and deliver
the Backstop Commitment Agreement, including the authorization of the Backstop
Commitment Premium and Expense Reimbursement and the indemnification provisions
contained in the Backstop Commitment Agreement, and providing that the Backstop
Commitment Premium, Expense Reimbursement and indemnification obligations shall
constitute allowed administrative expenses of the Debtors’ estates under
sections 503(b) and 507 of the Bankruptcy Code and shall be payable by the
Debtors as provided in the Backstop Commitment Agreement without further order
of the Bankruptcy Court (the “BCA Approval Order”);

 

(vi)     no law or order shall have been issued or become effective that
prohibits the implementation of the Plan or the transactions contemplated by the
Backstop Commitment Agreement;

 

(vii)    the exit facility shall have become effective and shall otherwise be in
form and substance substantially in accordance with the Exit Facility Term Sheet
attached to the Restructuring Support Agreement (the “Exit Facility”); and

 

(viii)  the Company and the Requisite Commitment Parties shall have entered into
the Pre-Hearing Letter Agreement.

 

Conditions Precedent only to the Commitments:

 

(i)       the Registration Rights Agreement shall have been executed and shall
be effective by its terms; and the Backstop Commitment Agreement shall have been
executed and shall be effective by its terms;

 

(ii)      the Debtors shall have paid all Expense Reimbursements pursuant to,
and in accordance with, the Backstop Commitment Agreement;

 

(iii)     the Debtors shall have substantially complied with the terms of the
Plan (as amended or supplemented from time to time) on or prior to the Effective
Date;

 

(iv)     the Rights Offerings shall have been conducted in accordance with the
Solicitation Order and the Backstop Commitment Agreement;

 

15



--------------------------------------------------------------------------------

  

(vi)     there has been no Material Adverse Effect that is continuing;

 

(vii)    the assumption or rejection and/or amendment of certain material
contracts and the liability of the Debtors with respect to such contracts shall
be reasonably satisfactory to the Requisite Commitment Parties;

 

(viii)  no LINN Second Lien Notes Claim is wholly or partially Allowed as a
Secured Claim by the Bankruptcy Court (other than claims that are deemed allowed
under section 502(a) of the Bankruptcy Code);

 

(ix)     the truth and accuracy of the Debtors’ representations and warranties,
the Debtors’ performance and compliance with covenants and agreements (in each
case, with customary materiality qualifications), and delivery of an officer’s
certificate to such effect and certifying that there is no Material Adverse
Effect that is continuing; and

 

(x)      the receipt of the Funding Notice (to be defined in the Backstop
Commitment Agreement) by the Backstop Commitment Parties.

 

Conditions Precedent only to the Debtors’ obligations:

 

(i)     the truth and accuracy of the Commitment Parties’ representations and
warranties, the Commitment Parties’ performance and compliance with covenants
and agreements (in each case, with customary materiality qualifications).

Termination of the Backstop Commitment Agreement:   

Upon the occurrence of a Termination Event (as defined below), all of the
Commitment Parties’ and Debtors’ obligations under the Backstop Commitment
Agreement and the Restructuring Support Agreement shall automatically terminate.
Upon termination, the Debtors shall have no ongoing obligations or liabilities
under the Backstop Commitment Agreement, except for the Debtors’ indemnification
obligations; provided that such termination shall not relieve a party of
liability for any pre-termination breach, or (subject to entry of the BCA
Approval Order) relieve the Debtors of any obligations with respect to the
Backstop Commitment Premium (to the extent payable pursuant to the terms hereof)
and/or the Expense Reimbursement.

 

A “Termination Event” shall include the occurrence of any of the following:

 

Termination by the Requisite Commitment Parties (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on March 1, 2017 (as may
be extended pursuant to the following proviso, the “Outside Date”); provided,
that the Outside Date may be waived or extended (but not beyond 5:00 p.m., New
York City time on May 1, 2017) with the prior written consent of the Requisite
Commitment Parties;

 

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

16



--------------------------------------------------------------------------------

  

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Requisite Commitment Parties’ prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Debtors subject to
the reasonable satisfaction of the Requisite Commitment Parties;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Debtors (to the extent not otherwise cured
or waived in accordance with the terms thereof);

 

(v)      the Debtors have materially breached their obligations not to seek,
solicit or support any dissolution, winding up, liquidation, reorganization,
assignment for the benefit of creditors, merger, transaction, consolidation,
business combination, joint venture, partnership, sale of assets, financing
(debt or equity), or restructuring of any of the Debtors, other than the
transactions contemplated by the Restructuring Support Agreement (an
“Alternative Transaction”) or the Bankruptcy Court approves or authorizes an
Alternative Transaction or the Debtors enter into any agreement providing for
the consummation of an Alternate Transaction;

 

(vi)     the material and adverse (to the Commitment Parties) amendment or
modification, or the filing by the Debtors of a pleading seeking authority to
such amendment or modification, of the Restructuring Support Agreement, the Exit
Facility, the Backstop Commitment Agreement, the Rights Offerings procedures,
the Plan, the Disclosure Statement or any documents related to the Plan,
notices, exhibits or appendices, or any of the Definitive Documents, without the
consent (not to be unreasonably withheld, conditioned or delayed) of the
Requisite Commitment Parties or the public announcement by the Debtors of the
intention to do any of the foregoing;

 

(vii)    any LINN Second Lien Notes Claim is wholly or partially allowed as a
Secured Claim by the Bankruptcy Court or under the Plan (other than claims that
are deemed allowed under section 502(a) of the Bankruptcy Code);

 

17



--------------------------------------------------------------------------------

  

(viii)  any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the consent (not to be unreasonably
withheld, conditioned or delayed) of the Requisite Commitment Parties (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Debtors subject to the reasonable
satisfaction of the Requisite Commitment Parties;

 

(ix)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Debtors subject to the reasonable satisfaction of the
Requisite Commitment Parties; or

 

(x)      the Company has not entered into the Pre-Hearing Letter Agreement on or
prior to the date on which the Backstop Agreement Motion is heard by the
Bankruptcy Court.

 

Termination by Company (upon written notice):

 

(i)       on or after 11:59 p.m. (New York City time) on the Outside Date;

 

(ii)      the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms thereof;

 

(iii)     any of the Solicitation Order or the BCA Approval Order is reversed,
stayed, dismissed, vacated or reconsidered or is modified or amended without the
Company’s acquiescence or prior written consent (not to be unreasonably
withheld, conditioned or delayed) in a manner that prevents or prohibits the
consummation of the transactions contemplated in this Term Sheet or any of the
Definitive Documents in a way that cannot be remedied by the Commitment Parties
subject to the reasonable satisfaction of the Debtors;

 

(iv)     any material breach of any representation, warranty or covenant of the
Backstop Commitment Agreement by the Commitment Parties (to the extent not
otherwise cured or waived in accordance with the terms thereof);

 

18



--------------------------------------------------------------------------------

  

(v)      any of the orders approving the Exit Facility, the Backstop Commitment
Agreement, the Rights Offerings procedures, the Plan or the Disclosure
Statement, or the Confirmation Order are reversed, stayed, dismissed, vacated or
reconsidered or modified or amended without the acquiescence or consent (not to
be unreasonably withheld, conditioned or delayed) of the Company (and such
action has not been reversed or vacated within thirty (30) calendar days after
its issuance) in a manner that prevents or prohibits the consummation of the
transactions contemplated in this Term Sheet or any of the Definitive Documents
in a way that cannot be remedied by the Commitment Parties subject to the
reasonable satisfaction of the Debtors;

 

(vi)     any court of competent jurisdiction or other competent governmental or
regulatory authority issues a final, non-appealable order making illegal or
otherwise preventing or prohibiting the consummation of the transactions
contemplated in this Term Sheet or any of the Definitive Documents in a way that
cannot be remedied by the Commitment Parties subject to the reasonable
satisfaction of the Debtors;

  

(vii)    solely if the Bankruptcy Court has entered the BCA Approval Order but
has not yet entered the Confirmation Order, the board of directors of Linn
Energy, LLC determines that continued performance under the Backstop Commitment
Agreement (including taking any action or refraining from taking any action)
would be inconsistent with the exercise of its fiduciary duties under applicable
law (as reasonably determined by such entity in good faith after consultation
with outside legal counsel and based on the advice of such counsel); or

 

(viii)  the Requisite Commitment Parties have not entered into the Pre-Hearing
Letter Agreement on or prior to the date on which the Backstop Agreement Motion
is heard by the Bankruptcy Court.

Specific Performance    Each of the Debtors and the Commitment Parties agree
that irreparable damage would occur if any provision of the Backstop Commitment
Agreement were not performed in accordance with the terms thereof and that each
of the parties thereto shall be entitled to an injunction or injunctions without
the necessity of posting a bond to prevent breaches of the Backstop Commitment
Agreement or to enforce specifically the performance of the terms and provisions
thereof and hereof, in addition to any other remedy to which they are entitled
at law or in equity. Unless otherwise expressly stated in the Backstop
Commitment Agreement or herein, no right or remedy described or provided in the
Backstop Commitment Agreement or herein is intended to be exclusive or to
preclude a party thereto from pursuing other rights and remedies to the extent
available under the Backstop Commitment Agreement, herein, at law or in equity.

 

19



--------------------------------------------------------------------------------

Exhibit A

Management Incentive Plan

[Attached]

 

20



--------------------------------------------------------------------------------

FINAL VERSION

LINN ENERGY, INC.

EMPLOYEE INCENTIVE PLAN

The following term sheet (this “Term Sheet”) summarizes the principal terms of
an Employee Incentive Plan (the “Plan”) to be sponsored by Linn Energy, Inc.
(the “Company”)1 and its subsidiaries (collectively, the “Company Group”) and of
grants to be made at Emergence (which has the same meaning as “Effective Date”
in that certain Restructuring Support Agreement, dated as of October [    ],
2016) under the Plan to management employees of the Company Group (each, an
“Employee”), including executive employees (each, an “Executive”), as set forth
on Appendix A attached hereto.

 

Overview:   

Corporate Structure. Effective as of the date on which the Emergence occurs (the
“Emergence Date”), the Company will be the top holding company and will form a
subsidiary limited liability company (“Linn LLC”) that will directly or
indirectly own 100% of the Company’s assets.

 

Incentive Equity Pool. There will be reserved, exclusively for management
employees, a pool of equity (such reserve, the “EIP Pool”) having a value equal
to: (i) 8% of the equity value of the Company Group as of the Emergence Date2
(the “Company Group Emergence Value”) as follows: (A) 2.5% of the Company Group
Emergence Value in the form of restricted stock units (“RSUs”) to be issued at
Emergence, (B) 1.5% of the Company Group Emergence Value in the form of profits
interests that will vest based on time and performance3 (with the performance
conditions satisfied once the equity value of the Company Group (as equitably
adjusted for subsequent contributions and distributions) is equal to 1.5 times
the Discounted Company Group Emergence Value4), all of which will be issued at
Emergence (the “Base Profits Interests”), and (C) the remaining 4% of the
Company Group Emergence Value in a form of equity-based award as determined by
the board of directors of the company (the “Board”), taking into account the
then prevailing practices of publicly traded E&P companies (the “Other Awards”),
and (ii) an additional 2.0% of the Company Group Emergence Value, which will be
issued as of the Emergence Date in the form of profits interests that vest once
the equity value of the Company Group (as equitably adjusted for subsequent
contributions and distributions) is equal to 1.5 times the Company Group
Emergence Value (the “Appreciation Profits Interests”). The precise amount of
equity and number of shares to be reserved will be determined in a manner
consistent with the intended effect of this Term Sheet.

 

1  NTD: The corporate form of the top holding company to be determined.

2  NTD: For purposes of this Term Sheet, the equity value of the Company Group
as of the Emergence Date is the same as the Plan of Reorganization equity value.

3  NTD: For purposes of determining whether performance goals have been met, the
valuation of the Company Class A Stock will be based on the 30-day weighted
average price after the applicable vesting date.

4  NTD: The “Discounted Company Group Emergence Value” is equal to the rights
offering equity value.



--------------------------------------------------------------------------------

FINAL VERSION

 

  

Form of Awards.

 

•       Awards under the Plan (“Awards”) will consist of grants of RSUs, profits
interests, and Other Awards.

 

•       Each RSU will consist of Class A common stock issued by the Company (the
“Company Class A Stock”) (i.e., an RSU grant representing 1% of the Company
Group Emergence Value will consist of 1% of the Company Class A Stock
outstanding as of the Emergence Date5).

 

•       Each Award of profits interests will consist of Class I Units having a
threshold value equal to the Company Group Emergence Value, with a first-dollar
priority catchup as described in Appendix I. The Class I Units will have the
other terms and conditions set forth on Appendix I.

 

Emergence Grants. 100% of the RSUs, 100% of the Base Profits Interests and 100%
of the Appreciation Profits Interests will be granted as of the Emergence Date,
in accordance with this Term Sheet and the allocations set forth on Appendix A
and as soon as administratively feasible following the Emergence Date, but in
any event not later than 60 days after the Emergence Date (“Emergence Grants”).

 

Future Grants. The Remaining EIP Pool (as defined below) will be fully granted
within the 36-month period following the Emergence Date, as determined by the
Board in a manner consistent with the then prevailing practices of publicly
traded E&P companies. For this purpose, the “Remaining EIP Pool” means the
portion of the EIP Pool that does not constitute Emergence Grants and subsequent
grants that have been forfeited before vesting.

 

Final Grants. The Company will allocate the Remaining EIP Pool on a fully-vested
basis to actively employed Employees (pro-rata based upon each such Employee’s
relative incentive equity Awards) upon a change in control of the Company (a
“Change in Control”) (such Awards, the “Final Grants”).

Vesting:   

Normal Vesting. Subject to an Employee’s continued employment through each
applicable vesting date, Emergence Grants will vest 25% on the Emergence Date
and 25% on each of the first three (3) anniversaries of the Emergence Date.

 

Accelerated Vesting Upon Termination Without Cause, for Good Reason or Due to
Death or Disability. If an Employee is terminated without Cause or terminates
for Good Reason or due to his or her death or disability (any such termination,
a “Qualifying Termination”), the Employee will become vested in an additional
tranche of the Employee’s unvested Awards,6 as if the Employee’s employment
continued for one additional year following the Qualifying Termination date;
provided that with respect to certain Executives listed on Schedule [    ],
accelerated vesting will be governed in accordance with such Executive’s
employment agreement.

 

5  NTD: Determined on a fully diluted basis, assuming conversion of all
convertible securities and full allocation of the EIP Pool.

6  NTD: For the avoidance of doubt, this includes the RSUs, Base Profits
Interests, Appreciation Profits Interests and Other Awards; provided that the
Appreciation Profits Interests only vest to the extent the performance condition
is satisfied (i) at the time of the Qualifying Termination, or (ii) within (x) 6
months following the applicable Qualifying Termination, if the Qualifying
Termination occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the applicable Qualifying Termination, if the Qualifying
Termination occurs after the first anniversary of the Emergence Date.

 



--------------------------------------------------------------------------------

FINAL VERSION

 

   Accelerated Vesting Upon a Change in Control. Upon a Change in Control, 100%
of an Employee’s unvested Awards will accelerate and vest, subject to the
Employee’s continued employment through consummation of the Change in Control.
Restrictive Covenants:    Award agreements will contain restrictive covenants no
more restrictive than those set forth in a particular Executive’s employment
agreement, if any. Employment Agreements:    The Company will enter into (i) an
employment agreement with Mark E. Ellis in the form attached hereto as Appendix
B and (ii) employment agreements with each of David B. Rottino, Arden L. Walker,
Jr., Thomas E. Emmons, Jamin McNeil and Candice J. Wells in the form attached
hereto as Appendix C.7 For the avoidance of doubt, the reorganization of the
Company will not constitute a Change in Control under the employment agreements.
Definitions:    Terms used in this Term Sheet that are defined in an Executive’s
employment agreement shall have the meaning set forth therein, and for Employees
without employment agreements, the “good reason” and “cause” definitions will be
the same as those set forth in the severance plan in effect on the date hereof.
Taxes:   

•       To the extent the Company (or its successor) is not publicly traded at
the time of settlement, Employees may satisfy taxes required to be withheld upon
exercise/settlement through net share settlement.

 

•       The Company will make mandatory tax distributions to holders of Awards
with respect to any taxable income allocated to such Awards.

Company Repurchase Rights:   

•       The Company shall have the right to repurchase, upon an Employee’s
termination of employment and for Fair Market Value, the Awards and any shares
of Company Class A Stock acquired in settlement of the RSUs. The repurchase
right will expire on the seven-month anniversary of the Employee’s termination
of employment. The repurchase price must be paid in cash; provided, however,
that in the event payment of all or any portion of the repurchase price would
violate applicable law or any bona fide third party credit agreements, such
portion of the repurchase price, plus market interest at the then prevailing
prime rate, will be paid as soon as reasonably practicable following the date
that no such prohibitions or restrictions apply, but in any event within two
years. Notwithstanding the foregoing, the Company’s right to repurchase the RSUS
and the Company Class A Stock acquired in settlement of the RSUs shall expire
when Company Class A Stock becomes publicly traded.

 

7  NTD: The Section 409A gross-up for Mr. Ellis and the Section 280G gross-up
for Messrs. Ellis, Rottino and Walker will be removed in exchange for increasing
each Executive’s normal cash severance to 2x the sum of (i) base salary, plus
(ii) target bonus.

 



--------------------------------------------------------------------------------

FINAL VERSION

 

  

•       “Fair Market Value” means the fair market value of the applicable
security as of the Employee’s termination of employment, as determined by the
Board in good faith and without applying any discounts for minority interest,
illiquidity or other similar factors.

 

•       If the Employee does not agree with the Board’s determination of Fair
Market Value, the Employee may obtain an independent valuation. The independent
valuation shall be performed by a mutually agreed upon independent third party,
with Executive bearing the entire cost if the independent valuation is within
7.5% of the Board’s valuation and the Company bearing the entire cost otherwise.

Drag & Tag Rights:   

•       Each Employee shall be subject to customary drag-along rights on sales
of more than 50% of the outstanding Company Class A Stock and to lock-up
restrictions in connection with an initial public offering, in each case, on
terms pari passu with other shareholders; provided that the Employee may not be
required to become subject to restrictive covenants greater in scope or extent
than the Employee’s existing restrictive covenants.

 

•       Each Employee shall have the same preemptive rights as other
shareholders.

 

•       Each Employee shall have the same customary tag-along rights on sales as
other shareholders; provided that the Employee may not be required to become
subject to restrictive covenants greater in scope or extent than the Employee’s
existing restrictive covenants.

 

•       The drag and tag rights will cease once the Company Class A Stock is
publicly traded.

Final Documentation:    The final documentation related to Emergence Grants and
the Final Grants (including the Stockholders Agreement) shall not contain any
material restrictions, limitations or additional obligations that are not set
forth in this Term Sheet or in an Executive’s existing employment agreement.

 



--------------------------------------------------------------------------------

FINAL VERSION

Appendix B

Form of Employment Agreement for Mark E. Ellis

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

SECOND AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

[                     ], 2016

This Second Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that First Amended and Restated Employment Agreement
dated December 17, 2008, as amended on January 1, 2010 (the “Prior Agreement”),
and is entered into by and between [LINN OPERATING, INC., a Delaware
corporation] (the “Company”), and MARK E. ELLIS (the “Employee”) as of the date
first set forth above (the “Effective Date”), on the terms set forth herein.
[LINN ENERGY, INC., a Delaware corporation], and the 100% parent of the Company
(“Linn Energy”), is joining in this Agreement for the limited purposes of
reflecting its agreement to the matters set forth herein as to it, but such
joinder is not intended to make Linn Energy the employer of the Employee for any
purpose.

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the President and Chief Executive Officer. In
such capacities, the Employee will report to the Board of Directors of Linn
Energy (including any committee thereof, the “Board”) and otherwise will be
subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to him by the
Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of his full working time to the business and affairs of the Company and Linn
Energy, will use his best efforts to promote the Company’s and Linn Energy’s
interests and will perform his duties and responsibilities faithfully,
diligently and to the best of his ability, consistent with sound business
practices. The Employee may be required by the Board to provide services to, or
otherwise serve as an officer or director of, any direct or indirect subsidiary
of the Company or to Linn Energy, as applicable. The Employee will comply with
the Company’s and Linn Energy’s policies, codes and procedures, as they may be
in effect from time to time, applicable to executive officers of the Company and
Linn Energy. Subject to the preceding sentence, the Employee may, with the prior
approval of the Board in each instance, engage in other business and charitable
activities, provided that such charitable and/or other business activities do
not violate Section 7, create a conflict of interest or the appearance of a
conflict of interest with the Company or Linn Energy or materially interfere
with the performance of his obligations to the Company or Linn Energy under this
Agreement.



--------------------------------------------------------------------------------

1.3 Place of Employment. The Employee will perform his duties under this
Agreement at the Company’s offices in Houston, Texas, with the likelihood of
substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$900,000 for services rendered to the Company, Linn Energy, and any of its
direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to him in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at 115%
of his Base Salary. The percentage of the Employee’s Base Salary that the Board
designates for the Employee to receive as his annual target bonus under any
Employee Bonus Plan, as such percentage may be adjusted upward or downward from
time to time in the sole discretion of the Board, or replaced by another
methodology of determining the Employee’s target bonus, is referred to herein as
the Employee’s “Bonus Level Percentage.” The amount paid to the Employee through
application of the Bonus Level Percentage is the Employee’s “Bonus Level
Amount.” The “Annual Bonus” is the Bonus Level Amount paid to the Employee in
any given year.

 

2



--------------------------------------------------------------------------------

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by him during the Employment
Term (in accordance with the policies and practices presently followed by the
Company or as may be established by the Board from time to time for the
Company’s and Linn Energy’s senior executive officers) in performing services
under this Agreement, provided that the Employee properly accounts for such
expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for which the Employee fails to submit an invoice or other
documented reimbursement request at least ten business days before the end of
the calendar year next following the calendar year in which the expense was
incurred. Business related expenses shall be reimbursable only to the extent
they were incurred during the term of the Agreement, but in no event shall the
time period extend beyond the later of the lifetime of the Employee or, if
longer, 20 years. The amount of such reimbursements that the Company is
obligated to pay in any given calendar year shall not affect the amount the
Company is obligated to pay in any other calendar year. In addition, the
Employee may not liquidate or exchange the right to reimbursement of such
expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
his death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

 

3



--------------------------------------------------------------------------------

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of his duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from his receipt of such notice to effect the cure of
such circumstances or such breach to the reasonable and good faith satisfaction
of the Board. The Board will state whether the Employee will have such an
opportunity to cure in the initial notice of Cause referred to above. Prior to
termination for Cause, in those instances where the initial notice of Cause
states that the Employee will have an opportunity to cure, the Company shall
provide an opportunity for the Employee to be heard by the Board or a Board
committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

 

4



--------------------------------------------------------------------------------

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate his employment under this
Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for his termination hereunder.

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) a reduction in position or responsibilities that in the reasonable
determination of the Employee constitutes a substantial reduction in position or
responsibilities.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company; (iv) a
reduction in position or responsibilities that in the reasonable determination
of the Employee constitutes a substantial reduction in position or
responsibilities; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

 

5



--------------------------------------------------------------------------------

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of his death, the Company shall pay to the person or persons designated
by the Employee for that purpose in a notice filed with the Company, or, if no
such person will have been so designated, to his estate, in a lump sum within 30
days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

 

6



--------------------------------------------------------------------------------

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of his Bonus Level
Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee his Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of his Bonus Level Percentage and
then multiplying the Bonus Level Amount resulting from applying 100% of his
Bonus Level Percentage by a fraction, the numerator of which is the number of
days from the first day of the fiscal year of the Company in which such
termination occurs through and including the Termination Date and the
denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated [    ]) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive his
Base Salary in effect immediately prior to the Termination Date and participate
in applicable employee benefit plans or programs of the Company (on an
equivalent basis to those employee benefit plans or

 

7



--------------------------------------------------------------------------------

programs provided under Section 6.4(a)(iv) below) through the Termination Date,
subject to offset dollar-for-dollar by the amount of any disability income
payments provided to the Employee under any Company disability policy or program
funded by the Company, and the Company shall pay the Employee the following
amounts in a lump sum within 30 days following the Termination Date: the sum of
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, plus (b) either the (i) unpaid Actual Full Year Bonus Amount,
if any, or (ii) the Deemed Full Year Bonus Amount, if applicable, plus (c) the
Employee’s Deemed Pro Rata Bonus Amount, plus (d) any other amounts that may be
reimbursable by the Company to the Employee as expressly provided under this
Agreement, and the Company thereafter will have no further obligation to the
Employee under this Agreement, other than for payment of any amounts accrued and
vested under any employee benefit plans or programs of the Company and any
payments or benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates his employment other than for Good Reason, the Employee will receive
(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable in a lump sum within 30 days following the Termination
Date, and (b) any other amounts that may be reimbursable by the Company to the
Employee as expressly provided under this Agreement, payable in a lump sum
within 30 days following the Termination Date, and the Company thereafter will
have no further obligation to the Employee under this Agreement, other than for
payment of any amounts accrued and vested under any employee benefit plans or
programs of the Company, and any payments or benefits required to be made or
provided under applicable law. Notwithstanding anything in this Agreement to the
contrary, no bonus will be paid to the Employee for a termination of his
employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
his employment for Good Reason, then the Employee will be entitled to the
following benefits (the “Severance Benefits”) payable in a lump sum within 30
days following the Termination Date:

 

8



--------------------------------------------------------------------------------

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to two times the sum of (A) Employee’s
annual Base Salary at the highest rate in effect at any time during the 36-month
period immediately preceding the Termination Date, plus (B) the Deemed Full Year
Bonus Amount, payable within 30 days of the Termination Date.

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
the duration of the “maximum required period” as such period is set forth under
COBRA and the applicable regulations. Following such period, the Company shall
permit the Employee (including his spouse and dependents) to (A) continue to
participate in the Company’s group health plan if permitted under such plan,
(B) convert the Company’s group health plan to an individual policy, or
(C) obtain other similar coverage, in each case for up to an additional six
months after the expiration of the “maximum required period” by the Employee
paying one-hundred percent of the premiums for medical, dental and/or vision
coverage on an after-tax basis (“Medical Benefits”). Notwithstanding the
foregoing, the benefits described in this Section 6.4(a)(iii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (iii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

 

9



--------------------------------------------------------------------------------

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to three
times the sum of (A) the Employee’s annual Base Salary at the highest rate in
effect at any time during the 36-month period immediately preceding the
Termination Date, plus (B) the highest Annual Bonus that the Employee was paid
in the 36 months immediately preceding the Change of Control, payable in a
single lump sum within 30 days following the Termination Date; provided,
however, that if the Termination Date preceded the Change of Control, then the
Change of Control Benefits will be payable within the later of 30 days following
the Termination Date and 30 days following the Change of Control;

(ii) The Company will pay the same COBRA Coverage described in
Section 6.4(a)(iii), except that the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be 18 months instead of six months. Notwithstanding
the foregoing, the benefits described in this Section 6.4(b)(ii) may be
discontinued by the Company prior to the end of the period provided in this
subsection (ii) to the extent, but only to the extent, that the Employee
receives substantially similar benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

10



--------------------------------------------------------------------------------

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote

 

11



--------------------------------------------------------------------------------

generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation or other entity that, as a result of such transaction, owns Linn
Energy or all or substantially all of Linn Energy’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership immediately prior to such Business Combination of the Outstanding Linn
Energy Equity and the Outstanding Linn Energy Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Linn Energy or
such corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then-outstanding equity interests of the corporation or other entity resulting
from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation or other entity, except
to the extent that such ownership existed prior to the Business Combination, and
(C) at least a majority of the members of the board of directors of the
corporation or equivalent body of any other entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]1

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination

 

1 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

12



--------------------------------------------------------------------------------

Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to him, the Employee will not be entitled to any
Severance Benefits or Change of Control Benefits, as the case may be, or any
other benefits provided under this Agreement and the Company will have no
further obligations with respect to the provision of those benefits except as
may be required by law. Such Release shall be void ab initio, if Company
thereafter fails to fully and timely pay all compensation and benefits due to
the Employee under this Agreement.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under
Section 6.4(a) or the Change of Control Benefits payable under Section 6.4(b),
if they become applicable under the terms of this Agreement, will be in lieu of
any other severance or similar benefits that would otherwise be payable under
any other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no

 

13



--------------------------------------------------------------------------------

portion of the 280G Payments is subject to the Excise Tax. “Net Benefit” shall
mean the present value of the 280G Payments net of all federal, state, local,
foreign income, employment, and excise taxes. Any reduction made pursuant to
this Section 6.7(a) shall be made in a manner determined by the Company that is
consistent with the requirements of Section 409A of the Code and that maximizes
the Employee’s economic position and after-tax income; for the avoidance of
doubt, the Employee shall not have any discretion in determining the manner in
which the payments and benefits are reduced.

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with his employment by the Company he will be exposed to and may
obtain certain Confidential Information (as defined below) (including, without
limitation, procedures, memoranda, notes, records and customer and supplier
lists whether such information has been or is made, developed or compiled by the
Employee or otherwise has been or is made available to him) regarding the
business and operations of the Company and its subsidiaries or affiliates. The
Employee further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any of the Company, Linn Energy or their direct or indirect subsidiaries
relating to Business Opportunities or Intellectual Property or other geological,
geophysical, economic, financial or management aspects of the business,
operations, properties or prospects of the Company, Linn Energy or their direct
or indirect subsidiaries, whether oral or in written form. The Employee agrees
that all Confidential Information is and will remain the property of the
Company, Linn Energy or their direct or indirect subsidiaries, as the case may
be. The Employee further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company, Linn Energy or their direct or
indirect subsidiaries, during the Employment Term, the Employee will hold in the
strictest confidence all Confidential Information, and will not, both during the
Employment Term and for a period of five years after the Termination Date,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or

 

14



--------------------------------------------------------------------------------

otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or his agent or other
representative or becomes available to the Employee on a non-confidential basis
from a source other than the Company, Linn Energy or their direct or indirect
subsidiaries. Further, the Employee will have no obligation under this Agreement
to keep confidential any of the Confidential Information to the extent that a
disclosure of it is required by law or is consented to by the Company or Linn
Energy; provided, however, that if and when such a disclosure is required by
law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents relating to the business of the Company, Linn
Energy or their direct or indirect subsidiaries, including without limitation:
all geological and geophysical reports and related data such as maps, charts,
logs, seismographs, seismic records and other reports and related data,
calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods,

 

15



--------------------------------------------------------------------------------

processes, agreements, contracts, manuals or any documents relating to the
business of the Company, Linn Energy or their direct or indirect subsidiaries
and all copies thereof and therefrom; provided, however, that the Employee will
be permitted to retain copies of any documents or materials of a personal nature
or otherwise related to the Employee’s rights under this Agreement, copies of
this Agreement and any attendant or ancillary documents specifically including
any documents referenced in this Agreement and copies of any documents related
to the Employee’s long-term incentive awards and other compensation.

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in his own name or in the
name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of his controlled affiliates to: (A) invest or otherwise participate alongside
the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

16



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date. The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

17



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for his own account or for the account of
any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries in
direct competition with the Company.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

18



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

19



--------------------------------------------------------------------------------

(c) Forfeiture by Company. In the event that Company fails to timely and fully
pay to the Employee all Severance Benefits or Change of Control Benefits due
under this Agreement, then Company shall forfeit all right to enforce this
Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof, including the
Prior Agreement. No agreement or representation, oral or otherwise, express or
implied, with respect to the subject matter of this Agreement, has been made by
either party which is not set forth expressly in this Agreement or the other
documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for

 

20



--------------------------------------------------------------------------------

resolution of the dispute, controversy or claim, and that those courts, and only
those courts, shall have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company and the Employee also agree that those courts are convenient forums for
the parties to any such dispute, controversy or claim and for any potential
witnesses and that process issued out of any such court or in accordance with
the rules of practice of that court may be served by mail or other forms of
substituted service to the Company at the address of its principal executive
offices and to the Employee at his last known address as reflected in the
Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

 

21



--------------------------------------------------------------------------------

To the Company:

[

]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
The Employee warrants and represents that he has actual authority to enter into
this Agreement as the authorized act of the indicated entities.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.] By:  

 

  Name:   Title: EMPLOYEE

 

Mark E. Ellis For the limited purposes set forth herein: [LINN ENERGY, INC.] By:
 

 

  Name:   Title:

[Signature Page to Second Amended & Restated Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix C

Form of Employment Agreement for

David B. Rottino, Arden L. Walker, Jr., Thomas E. Emmons, Jamin McNeil and
Candice J. Wells

[Attached.]



--------------------------------------------------------------------------------

FINAL VERSION

[SECOND AMENDED AND RESTATED][THIRD AMENDED AND RESTATED]

EMPLOYMENT AGREEMENT

[                 ], 2016

[This Second Amended and Restated Employment Agreement (“Agreement”) replaces
and supersedes in its entirety that First Amended and Restated Employment
Agreement dated December 17, 2008, as amended on April 26, 2011 (the “Prior
Agreement”), and is entered into by and between [LINN OPERATING, INC., a
Delaware corporation] (the “Company”), and ARDEN L. WALKER, JR. (the “Employee”)
as of the date first set forth above (the “Effective Date”), on the terms set
forth herein. [LINN ENERGY, INC., a Delaware corporation], and the 100% parent
of the Company (“Linn Energy”), is joining in this Agreement for the limited
purposes of reflecting its agreement to the matters set forth herein as to it,
but such joinder is not intended to make Linn Energy the employer of the
Employee for any purpose.]

or

[This Third Amended and Restated Employment Agreement (“Agreement”) replaces and
supersedes in its entirety that Second Amended and Restated Employment Agreement
dated December 17, 2008 (the “Prior Agreement”) and is entered into by and
between [LINN OPERATING, INC., a Delaware corporation] (the “Company”), and
DAVID B. ROTTINO (the “Employee”) as of the date first set forth above (the
“Effective Date”), on the terms set forth herein. [LINN ENERGY, INC., a Delaware
corporation], and the 100% parent of the Company (“Linn Energy”), is joining in
this Agreement for the limited purposes of reflecting its agreement to the
matters set forth herein as to it, but such joinder is not intended to make Linn
Energy the employer of the Employee for any purpose.]

or

[This Employment Agreement (“Agreement”) is entered into by and between [LINN
OPERATING, INC., a Delaware corporation] (the “Company”), and [THOMAS E.
EMMONS][JAMIN MCNEIL][CANDICE J. WELLS] (the “Employee”) as of the date first
set forth above (the “Effective Date”), on the terms set forth herein. [LINN
ENERGY, INC., a Delaware corporation], and the 100% parent of the Company (“Linn
Energy”), is joining in this Agreement for the limited purposes of reflecting
its agreement to the matters set forth herein as to it, but such joinder is not
intended to make Linn Energy the employer of the Employee for any purpose.]

Accordingly, the parties, intending to be legally bound, agree as follows:

1. Position and Duties.

1.1 Employment; Titles; Reporting. The Company agrees to continue to employ the
Employee and the Employee agrees to continue employment with the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), the Employee will serve each of
the Company and Linn Energy as the



--------------------------------------------------------------------------------

[Title]1. In such capacities, the Employee will report to the Board of Directors
of Linn Energy (including any committee thereof, the “Board”) and otherwise will
be subject to the direction and control of the Board, and the Employee will have
such duties, responsibilities and authorities as may be assigned to the Employee
by the Board from time to time and otherwise consistent with such position in a
publicly traded company comparable to Linn Energy which is engaged in natural
gas and oil acquisition, development and production.

1.2 Duties. During the Employment Term, the Employee will devote substantially
all of the Employee’s full working time to the business and affairs of the
Company and Linn Energy, will use the Employee’s best efforts to promote the
Company’s and Linn Energy’s interests and will perform the Employee’s duties and
responsibilities faithfully, diligently and to the best of the Employee’s
ability, consistent with sound business practices. The Employee may be required
by the Board to provide services to, or otherwise serve as an officer or
director of, any direct or indirect subsidiary of the Company or to Linn Energy,
as applicable. The Employee will comply with the Company’s and Linn Energy’s
policies, codes and procedures, as they may be in effect from time to time,
applicable to executive officers of the Company and Linn Energy. Subject to the
preceding sentence, the Employee may, with the prior approval of the Board in
each instance, engage in other business and charitable activities, provided that
such charitable and/or other business activities do not violate Section 7,
create a conflict of interest or the appearance of a conflict of interest with
the Company or Linn Energy or materially interfere with the performance of the
Employee’s obligations to the Company or Linn Energy under this Agreement.

1.3 Place of Employment. The Employee will perform the Employee’s duties under
this Agreement at the Company’s offices in Houston, Texas, with the likelihood
of substantial business travel.

2. Term of Employment.

The term of the Employee’s employment by the Company under this Agreement (the
“Employment Term”) commenced on the Effective Date and will continue until
employment is terminated by either party under Section 5. The date on which the
Employee’s employment ends is referred to in this Agreement as the “Termination
Date.” For the purpose of Sections 5 and 6 of this Agreement, the Termination
Date shall be the date upon which the Employee incurs a “separation from
service” as defined in Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) and regulations issued thereunder.

 

1  NTD: (1) Rottino: Executive Vice President and Chief Financial Officer;
(2) Walker: Executive Vice President and Chief Operating Officer; (3) Emmons:
Senior Vice President, Corporate Services; (4) McNeil: Senior Vice President,
Houston Division Operations; (5) Wells: Senior Vice President, General Counsel
and Corporate Secretary.

 

2



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. During the Employment Term, the Employee will be entitled to
receive a base salary (“Base Salary”) at an annual rate of not less than
$[            ]2 for services rendered to the Company, Linn Energy, and any of
its direct or indirect subsidiaries, payable in accordance with the Company’s
regular payroll practices. The Employee’s Base Salary shall be reviewed annually
by the Board and may be adjusted upward in the Board’s sole discretion, but not
downward.

3.2 Bonus Compensation. During the Employment Term, the Employee will be
entitled to receive incentive compensation in such amounts and at such times as
the Board may award to the Employee in its sole discretion under any incentive
compensation or other bonus plan or arrangement as may be established by the
Board from time to time (collectively, the “Employee Bonus Plan”). Under the
Employee Bonus Plan, the Board may, in its discretion, set, in advance, an
annual target bonus for the Employee, which is currently set as a percentage of
Base Salary. For example, for 2016, the Employee’s target bonus was set at
[            ]3% of the Employee’s Base Salary. The percentage of the Employee’s
Base Salary that the Board designates for the Employee to receive as the
Employee’s annual target bonus under any Employee Bonus Plan, as such percentage
may be adjusted upward or downward from time to time in the sole discretion of
the Board, or replaced by another methodology of determining the Employee’s
target bonus, is referred to herein as the Employee’s “Bonus Level Percentage.”
The amount paid to the Employee through application of the Bonus Level
Percentage is the Employee’s “Bonus Level Amount.” The “Annual Bonus” is the
Bonus Level Amount paid to the Employee in any given year.

3.3 Long-Term Incentive Compensation. Long-term incentive compensation awards
may be made to the Employee from time to time during the Employment Term by the
Board in its sole discretion, whose decision will be based upon performance and
award guidelines for executive officers of the Company and Linn Energy
established periodically by the Board in its sole discretion.

4. Expenses and Other Benefits.

4.1 Reimbursement of Expenses. The Employee will be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Employee during the
Employment Term (in accordance with the policies and practices presently
followed by the Company or as may be established by the Board from time to time
for the Company’s and Linn Energy’s senior executive officers) in performing
services under this Agreement, provided that the Employee properly accounts for
such expenses in accordance with the Company’s and Linn Energy’s policies as in
effect from time to time. Such reimbursement shall be paid on or before the end
of the calendar year following the calendar year in which any such reimbursable
expense was incurred, and the Company shall not be obligated to pay any such
reimbursement amount for

 

2  NTD: (1) Rottino: $500,000; (2) Walker: $500,000; (3) Emmons: $375,000;
(4) McNeil: $400,000; (5) Wells: $375,000.

3 

NTD: (1) Rottino: 100%; (2) Walker: 100%; (3) Emmons: 75%; (4) McNeil: 75%;
(5) Wells: 75%.

 

3



--------------------------------------------------------------------------------

which the Employee fails to submit an invoice or other documented reimbursement
request at least ten business days before the end of the calendar year next
following the calendar year in which the expense was incurred. Business related
expenses shall be reimbursable only to the extent they were incurred during the
term of the Agreement, but in no event shall the time period extend beyond the
later of the lifetime of the Employee or, if longer, 20 years. The amount of
such reimbursements that the Company is obligated to pay in any given calendar
year shall not affect the amount the Company is obligated to pay in any other
calendar year. In addition, the Employee may not liquidate or exchange the right
to reimbursement of such expenses for any other benefits.

4.2 Vacation. The Employee will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.

4.3 Other Employee Benefits. In addition to the foregoing, during the Employment
Term, the Employee will be entitled to participate in and to receive benefits as
a senior executive under all of the Company’s employee benefit plans, programs
and arrangements available to senior executives, subject to the eligibility
criteria and other terms and conditions thereof, as such plans, programs and
arrangements may be duly amended, terminated, approved or adopted by the Board
from time to time.

5. Termination of Employment.

5.1 Death. The Employee’s employment under this Agreement will terminate upon
the Employee’s death.

5.2 Termination by the Company.

(a) Terminable at Will. The Company may terminate the Employee’s employment
under this Agreement at any time with or without Cause (as defined below).

(b) Definition of Cause. For purposes of this Agreement, the Company will have
“Cause” to terminate the Employee’s employment under this Agreement by reason of
any of the following:

(i) the Employee’s conviction of, or plea of nolo contendere to, any felony or
to any crime or offense causing substantial harm to any of Linn Energy or its
direct or indirect subsidiaries (whether or not for personal gain) or involving
acts of theft, fraud, embezzlement, moral turpitude or similar conduct;

(ii) the Employee’s repeated intoxication by alcohol or drugs during the
performance of the Employee’s duties;

(iii) the Employee’s willful and intentional misuse of any of the funds of Linn
Energy or its direct or indirect subsidiaries,

(iv) embezzlement by the Employee;

 

4



--------------------------------------------------------------------------------

(v) the Employee’s willful and material misrepresentations or concealments on
any written reports submitted to any of Linn Energy or its direct or indirect
subsidiaries;

(vi) the Employee’s willful and intentional material breach of this Agreement;

(vii) the Employee’s material failure to follow or comply with the reasonable
and lawful written directives of the Board; or

(viii) conduct constituting a material breach by the Employee of the Company’s
then current (A) Code of Business Conduct and Ethics, and any other written
policy referenced therein, (B) the Code of Ethics for Chief Executive Officer
and senior financial officers, if applicable, provided that, in each case, the
Employee knew or should have known such conduct to be a breach.

(c) Notice and Cure Opportunity in Certain Circumstances. The Employee may be
afforded a reasonable opportunity to cure any act or omission that would
otherwise constitute Cause hereunder according to the following terms: The Board
shall give the Employee written notice stating with reasonable specificity the
nature of the circumstances determined by the Board in its reasonable and good
faith judgment to constitute Cause. If, in the reasonable and good faith
judgment of the Board, the alleged breach is reasonably susceptible to cure, the
Employee will have 30 days from the Employee’s receipt of such notice to effect
the cure of such circumstances or such breach to the reasonable and good faith
satisfaction of the Board. The Board will state whether the Employee will have
such an opportunity to cure in the initial notice of Cause referred to above.
Prior to termination for Cause, in those instances where the initial notice of
Cause states that the Employee will have an opportunity to cure, the Company
shall provide an opportunity for the Employee to be heard by the Board or a
Board committee designated by the Board to hear the Employee. The decision as to
whether the Employee has satisfactorily cured the alleged breach shall be made
at such meeting. If, in the reasonable and good faith judgment of the Board the
alleged breach is not reasonably susceptible to cure, or such circumstances or
breach have not been satisfactorily cured within such 30 day cure period, such
breach will thereupon constitute Cause hereunder.

5.3 Termination by the Employee.

(a) Terminable at Will. The Employee may terminate the Employee’s employment
under this Agreement at any time with or without Good Reason (as defined below).

(b) Notice and Cure Opportunity. If such termination is with Good Reason, the
Employee will give the Company written notice, which will identify with
reasonable specificity the grounds for the Employee’s resignation and provide
the Company with 15 days from the day such notice is given to cure the alleged
grounds for resignation contained in the notice. A termination will not be for
Good Reason if such notice is given by the Employee to the Company more than 30
days after the occurrence of the event that the Employee alleges is Good Reason
for the Employee’s termination hereunder.

 

5



--------------------------------------------------------------------------------

(c) Definition of Good Reason Other Than Upon a Change of Control. For purposes
of this Agreement, other than in the event of a Change of Control, “Good Reason”
will mean any of the following to which the Employee will not consent in
writing: (i) a reduction in the Employee’s then current Base Salary or Bonus
Level Percentage, or both; (ii) failure by Company to pay in full on a current
basis (A) any of the compensation or benefits described in this Agreement that
are due and owing, or (B) any amounts due and owing to the Employee under any
long-term or short-term or other incentive compensation plans, agreements or
awards; (iii) material breach of any provision of this Agreement by Company; or
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date.

(d) Definition of Good Reason for Purposes of Change of Control. For purposes of
a Change of Control, “Good Reason” will mean any of the following to which the
Employee will not consent in writing, but only if the Termination Date is within
six months before or two years after a Change of Control: (i) reduction in
either the Employee’s then current Base Salary or Bonus Level Percentage, or
both; (ii) failure by the Company to pay in full on a current basis (A) any of
the compensation or benefits described in this Agreement that are due and owing,
or (B) any amounts due and owing to the Employee under any long-term or
short-term or other incentive compensation plans, agreements or awards;
(iii) material breach of any provision of this Agreement by the Company;
(iv) any material reduction in the Employee’s title, authority, duties,
responsibilities or reporting relationship from those in effect as of the
Effective Date; or (v) a relocation of the Employee’s primary place of
employment to a location more than 50 miles from the Company’s location on the
day immediately preceding the Change of Control.

5.4 Notice of Termination. Any termination of the Employee’s employment by the
Company or by the Employee during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 8.7. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated, and (c) if the Termination Date (as defined herein)
is other than the date of receipt of such notice, specifies the Termination Date
(which Termination Date will be not more than 30 days after the giving of such
notice).

5.5 Disability. If the Company determines in good faith that the Disability (as
defined herein) of the Employee has occurred during the Employment Term, it may,
without breaching this Agreement, give to the Employee written notice in
accordance with Section 5.4 of its intention to terminate the Employee’s
employment. In such event, the Employee’s employment with the Company will
terminate effective on the 15th day after receipt of such notice by the
Employee, provided that, within the 15 days after such receipt, the Employee
will not have returned to full-time performance of the Employee’s duties.

“Disability” means the earlier of (a) written determination by a physician
selected by the Company and reasonably agreed to by the Employee that the
Employee has been unable to perform substantially the Employee’s usual and
customary duties under this Agreement for a period of at least 120 consecutive
days or a non-consecutive period of 180 days during any 12-month period as a
result of incapacity due to mental or physical illness or disease; and
(b) “disability” as such term is defined in the Company’s applicable long-term
disability insurance plan.

 

6



--------------------------------------------------------------------------------

At any time and from time to time, upon reasonable request therefor by the
Company, the Employee will submit to reasonable medical examination for the
purpose of determining the existence, nature and extent of any such disability.
Any physician selected by Company shall be Board Certified in the appropriate
field, shall have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.

6. Compensation of the Employee Upon Termination. Subject to the provisions of
Section 6.8, the Employee shall be entitled to receive the amount specified upon
the termination events designated below:

6.1 Death. If the Employee’s employment under this Agreement is terminated by
reason of the Employee’s death, the Company shall pay to the person or persons
designated by the Employee for that purpose in a notice filed with the Company,
or, if no such person will have been so designated, to the Employee’s estate, in
a lump sum within 30 days following the Termination Date, the amount of:

(a) the Employee’s accrued but unpaid then current Base Salary through the
Termination Date, payable,

plus

(b) the unpaid Bonus Level Amount, if any, with respect to the last full year
during which the Employee was employed by the Company determined as follows:

(i) If the Employee was employed for the entire previous year but the
Termination Date occurred prior to the Board finally determining the Bonus Level
Amount for the preceding year, then the Company’s performance will be deemed to
have been such that the Employee would have been awarded 100% of the Employee’s
Bonus Level Percentage for that year (the “Deemed Full Year Bonus Amount”);

or

(ii) If the Employee was employed for the entire previous year and the Board had
already finally determined the Bonus Level Amount for the preceding year by the
Termination Date but the Company had not yet paid the Employee such Bonus Level
Amount, then the Bonus Level Amount will be that Bonus Level Amount determined
by the Board (the “Actual Full Year Bonus Amount”);

 

7



--------------------------------------------------------------------------------

plus

(iii) an amount representing a deemed bonus for the fiscal year in which the
Termination Date occurs, which is equal to the Bonus Level Amount that would be
received by the Employee if the Company’s performance for the year is deemed to
be at the level entitling the Employee to 100% of the Employee’s Bonus Level
Percentage and then multiplying the Bonus Level Amount resulting from applying
100% of the Employee’s Bonus Level Percentage by a fraction, the numerator of
which is the number of days from the first day of the fiscal year of the Company
in which such termination occurs through and including the Termination Date and
the denominator of which is 365 (“Deemed Pro Rata Bonus Amount”);

plus

(c) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement.

Thereafter, the Company will have no further obligation to the Employee under
this Agreement, other than for payment of any amounts accrued and vested under
any employee benefit plans or programs of the Company and any payments or
benefits required to be made or provided under applicable law.

Notwithstanding any other provision of this Agreement, on the Employee’s death,
all granted but unvested long-term incentive awards shall immediately vest and
any related restrictions shall be waived; provided, however, that any unvested
Appreciation Profits Interests (as defined in that certain Employee Incentive
Plan Term Sheet, dated []) will only vest to the extent the applicable
performance condition is satisfied (i) on the Termination Date, or (ii) within
(x) six months following the Termination Date, if the Termination Date occurs
prior to the first anniversary of the date the Reorganization (as defined below)
became effective (the “Emergence Date”), or (y) 120 days following the
Termination Date, if the Termination Date occurs after the first anniversary of
the Emergence Date.

6.2 Disability. In the event of the Employee’s termination by reason of
Disability pursuant to Section 5.5, the Employee will continue to receive the
Employee’s Base Salary in effect immediately prior to the Termination Date and
participate in applicable employee benefit plans or programs of the Company (on
an equivalent basis to those employee benefit plans or programs provided under
Section 6.4(a)(iv) below) through the Termination Date, subject to offset
dollar-for-dollar by the amount of any disability income payments provided to
the Employee under any Company disability policy or program funded by the
Company, and the Company shall pay the Employee the following amounts in a lump
sum within 30 days following the Termination Date: the sum of (a) the Employee’s
accrued but unpaid then current Base Salary through the Termination Date, plus
(b) either the (i) unpaid Actual Full Year Bonus Amount, if any, or (ii) the
Deemed Full Year Bonus Amount, if applicable, plus (c) the Employee’s Deemed Pro
Rata Bonus Amount, plus (d) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, and the
Company thereafter will have no further obligation to the Employee under this
Agreement, other than for payment of any amounts accrued and vested under any
employee benefit plans or programs of the Company and any payments or benefits
required to be made or provided under applicable law.

 

8



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, on the Employee’s
Termination on account of Disability, all granted but unvested long-term
incentive awards shall immediately vest and any related restrictions shall be
waived; provided, however, that any unvested Appreciation Profits Interests will
only vest to the extent the applicable performance condition is satisfied (i) on
the Termination Date, or (ii) within (x) six months following the Termination
Date, if the Termination Date occurs prior to the first anniversary of the
Emergence Date, or (y) 120 days following the Termination Date, if the
Termination Date occurs after the first anniversary of the Emergence Date.

6.3 By the Company for Cause or the Employee Without Good Reason. If the
Employee’s employment is terminated by the Company for Cause, or if the Employee
terminates the Employee’s employment other than for Good Reason, the Employee
will receive (a) the Employee’s accrued but unpaid then current Base Salary
through the Termination Date, payable in a lump sum within 30 days following the
Termination Date, and (b) any other amounts that may be reimbursable by the
Company to the Employee as expressly provided under this Agreement, payable in a
lump sum within 30 days following the Termination Date, and the Company
thereafter will have no further obligation to the Employee under this Agreement,
other than for payment of any amounts accrued and vested under any employee
benefit plans or programs of the Company, and any payments or benefits required
to be made or provided under applicable law. Notwithstanding anything in this
Agreement to the contrary, no bonus will be paid to the Employee for a
termination of the Employee’s employment under this Section 6.3.

6.4 By the Employee for Good Reason or the Company Without Cause.

(a) Severance Benefits on Non-Change of Control Termination. Subject to the
provisions of Section 6.4(b) and Section 6.4(d), if prior to the date that
precedes a Change of Control by at least six months, or more than two years
after the occurrence of a Change of Control (as defined below), the Company
terminates the Employee’s employment without Cause, or the Employee terminates
the Employee’s employment for Good Reason, then the Employee will be entitled to
the following benefits (the “Severance Benefits”) payable in a lump sum within
30 days following the Termination Date:

(i) an amount equal to (A) the Employee’s accrued but unpaid then current Base
Salary through the Termination Date, plus (B) either (x) the unpaid Actual Full
Year Bonus Amount, if any, or (y) the Deemed Full Year Bonus Amount, if
applicable, plus (C) the Employee’s Deemed Pro Rata Bonus Amount, if any, plus
(D) any other amounts that may be reimbursable by the Company to the Employee as
expressly provided under this Agreement;

plus

(ii) with respect to any termination event described in this paragraph (a) of
Section 6.4, a single lump sum equal to [one and a half][two]4 times the sum of
(A) the Employee’s annual Base Salary at the highest rate in effect at any time
during the 36-month period immediately preceding the Termination Date, plus
(B) the Deemed Full Year Bonus Amount, payable within 30 days of the Termination
Date.

 

4  NTD: (1) Rottino/Walker: two; (2) Emmons/McNeil/Wells: one and a half.

 

9



--------------------------------------------------------------------------------

(iii) In addition, the Company will pay the “Company’s portion” (as set defined
below) of the Employee’s COBRA continuation coverage (the “COBRA Coverage”) for
[18 months][the duration of the “maximum required period” as such period is set
forth under COBRA and the applicable regulations].5 Following such period, the
Company shall permit the Employee (including the Employee’s spouse and
dependents) to (A) continue to participate in the Company’s group health plan if
permitted under such plan, (B) convert the Company’s group health plan to an
individual policy, or (C) obtain other similar coverage, in each case, for up to
an additional six months after the expiration of the “maximum required period”
by the Employee paying one-hundred percent of the premiums for medical, dental
and/or vision coverage on an after-tax basis (“Medical Benefits”).
Notwithstanding the foregoing, the benefits described in this
Section 6.4(a)(iii) may be discontinued by the Company prior to the end of the
period provided in this subsection (iii) to the extent, but only to the extent,
that the Employee receives substantially similar benefits from a subsequent
employer.

(iv) Following the end of the COBRA “maximum required period” provided under the
Company’s group health plan (the “Benefit Measurement Date”), the Company shall,
as a separate obligation, reimburse the Employee for any medical premium
expenses incurred to purchase the Medical Benefits under the preceding
Section 6.4(a)(iii), but only to the extent such expenses constitute the
“Company’s portion” of the premiums for continued Medical Benefits (which amount
shall be referred to herein as the “Medical Reimbursement”).

The “Company’s portion” of COBRA Coverage and of premiums for any continuing
Medical Benefits shall be the difference between one hundred percent of the
COBRA Coverage or Medical Benefits premium, as the case may be, and the dollar
amount of medical premium expenses paid for the same type or types of Company
medical benefits by a similarly situated employee on the Termination Date.

The premiums available for Medical Reimbursement under Section 6.4(a)(iv) in any
calendar year will not be increased or decreased to reflect the amount actually
reimbursed in a prior or subsequent calendar year, and all Medical
Reimbursements under this paragraph will be paid to the Employee within 30 days
following the Company’s receipt of a premium payment for Medical Benefits.

(v) All of the Employee’s granted but unvested long-term incentive awards shall
immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (i) on the Termination
Date, or (ii) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

 

5  NTD: (1) Rottino/Walker: maximum duration; (2) Emmons/McNeil/Wells: 18
months.

 

10



--------------------------------------------------------------------------------

(b) Change of Control Benefits. Subject to the provisions of Section 6.4(d), if
a Change of Control has occurred and the Employee’s employment was terminated by
the Company without Cause, or by the Employee for Good Reason as defined in
Section 5.3(d), during the period beginning six months prior to the Change of
Control and ending two years following the Change of Control (an “Eligible
Termination”), then in lieu of the Severance Benefits under Section 6.4(a), the
Employee will be entitled to benefits (the “Change of Control Benefits”) with
respect to an Eligible Termination, as follows:

(i) Amounts identical to those set forth in Sections 6.4(a)(i) and 6.4(a)(ii),
except that the amount described in Section 6.4(a)(ii) will be equal to
[two][two and a half]6 times the sum of (A) the Employee’s annual Base Salary at
the highest rate in effect at any time during the 36-month period immediately
preceding the Termination Date, plus (B) [the Deemed Full Year Bonus Amount][the
highest Annual Bonus that the Employee was paid in the 36 months immediately
preceding the Change of Control]7, payable in a single lump sum within 30 days
following the Termination Date; provided, however, that if the Termination Date
preceded the Change of Control, then the Change of Control Benefits will be
payable within the later of 30 days following the Termination Date and 30 days
following the Change of Control;

(ii) The Company will pay the COBRA Coverage described in Section 6.4(a)(iii)
for a period of 18 months, and the term of the Medical Benefits following the
Benefit Measurement Date, with respect to both the Employee’s right to
participate in a health insurance policy as set forth in Section 6.4(a)(iii) and
the Company’s Medical Reimbursement obligation as set forth in
Section 6.4(a)(iv), shall be the same. Notwithstanding the foregoing, the
benefits described in this Section 6.4(b)(ii) may be discontinued by the Company
prior to the end of the period provided in this subsection (ii) to the extent,
but only to the extent, that the Employee receives substantially similar
benefits from a subsequent employer.

(iii) All of the Employee’s granted but unvested long-term incentive awards
shall immediately vest and any related restrictions shall be waived; provided,
however, that any unvested Appreciation Profits Interests will only vest to the
extent the applicable performance condition is satisfied (A) on the Termination
Date, or (B) within (x) six months following the Termination Date, if the
Termination Date occurs prior to the first anniversary of the Emergence Date, or
(y) 120 days following the Termination Date, if the Termination Date occurs
after the first anniversary of the Emergence Date.

The foregoing notwithstanding, if the Termination Date preceded the Change of
Control, the amount of Severance Benefits to which the Employee will be entitled
will be the difference between the Severance Benefits already paid to the
Employee, if any, under Section 6.4(a) and the Severance Benefits to be paid
under this Section 6.4(b).

 

6  NTD: (1) Walker/Rottino: two and a half; (2) Emmons/McNeil/Wells: two.

7  NTD: (1) Walker/Rottino: Highest Bonus; (2) Emmons/McNeil/Wells: Deemed Full
Year Bonus Amount.

 

11



--------------------------------------------------------------------------------

(c) Definition of Change of Control. For purposes of this Agreement, a “Change
of Control” will mean the first to occur of:

(i) [The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either
(A) the then-outstanding equity interests of Linn Energy (the “Outstanding Linn
Energy Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Linn Energy entitled to vote generally in the election of
directors (the “Outstanding Linn Energy Voting Securities”); provided, however,
that, for purposes of this Section 6.4(c)(i), the following acquisitions will
not constitute a Change of Control: (1) any acquisition directly from Linn
Energy, (2) any acquisition by Linn Energy, (3) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by Linn Energy or any
affiliated company, or (4) any acquisition by any corporation or other entity
pursuant to a transaction that complies with Section 6.4(c)(iii)(A),
Section 6.4(c)(iii)(B) or Section 6.4(c)(iii)(C);

(ii) Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Linn Energy’s Unitholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board will be considered
as though such individual were a member of the Incumbent Board, but excluding,
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Incumbent Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving Linn Energy or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of Linn Energy, or the acquisition of assets or equity interests of
another entity by Linn Energy or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Linn Energy Equity and the Outstanding Linn Energy
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding equity
interests and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation or other entity that, as a result of such
transaction, owns Linn Energy or all or substantially all of Linn Energy’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately

 

12



--------------------------------------------------------------------------------

prior to such Business Combination of the Outstanding Linn Energy Equity and the
Outstanding Linn Energy Voting Securities, as the case may be, (B) no Person
(excluding any corporation resulting from such Business Combination or any
employee benefit plan (or related trust) of Linn Energy or such corporation or
other entity resulting from such Business Combination) beneficially owns,
directly or indirectly, 35% or more of, respectively, the then-outstanding
equity interests of the corporation or other entity resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation or other entity, except to the extent that such
ownership existed prior to the Business Combination, and (C) at least a majority
of the members of the board of directors of the corporation or equivalent body
of any other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

(iv) Consummation of a complete liquidation or dissolution of Linn Energy.]8

(v) For the avoidance of doubt, the restructuring of Linn Energy, LLC and
certain of its affiliates under chapter 11 of the Bankruptcy Code in the United
States Bankruptcy Court for the Southern District of Texas (Case No. 16-60040)
(the “Reorganization”) will not constitute a “Change of Control.”

(d) Conditions to Receipt of Severance Benefits.

(i) Release. As a condition to receiving any Severance Benefits or Change of
Control Benefits to which the Employee may otherwise be entitled under
Section 6.4(a) or Section 6.4(b), the Employee will execute a release (the
“Release”), which will include an affirmation of the restrictive covenants set
forth in Section 7 and a non-disparagement provision, in a form and substance
satisfactory to the Company, of any claims, whether arising under federal, state
or local statute, common law or otherwise, against the Company and its direct or
indirect subsidiaries which arise or may have arisen on or before the date of
the Release, other than any claims under this Agreement, any claim to vested
benefits under an employee benefit plan, any claim arising after the execution
of the Release or any rights to indemnification from the Company and its direct
or indirect subsidiaries pursuant to any provisions of the Company’s (or any of
its subsidiaries’) organizational documents or any directors and officers
liability insurance policies maintained by the Company. The Company will provide
the Release to the Employee for signature within ten days after the Termination
Date. If the Company has provided the Release to the Employee for signature
within ten days after the Termination Date and if the Employee fails or
otherwise refuses to execute the Release within a reasonable time after the
Company has provided the Release to the Employee, and, in all events no later
than 60 days after the Termination Date and prior to the date on which such
benefits are to be first paid to the Employee, the Employee will

 

8 

NTD: To confirm whether any changes are necessary in light of the changes to the
corporate structure.

 

13



--------------------------------------------------------------------------------

not be entitled to any Severance Benefits or Change of Control Benefits, as the
case may be, or any other benefits provided under this Agreement and the Company
will have no further obligations with respect to the provision of those benefits
except as may be required by law. Such Release shall be void ab initio, if
Company thereafter fails to fully and timely pay all compensation and benefits
due to the Employee under this Agreement and fails to cure such failure within
60 days of receiving written notice from the Employee.

(ii) Limitation on Benefits. If, following a termination of employment that
gives the Employee a right to the payment of Severance Benefits under
Section 6.4(a) or Section 6.4(b), the Employee violates in any material respect
any of the covenants in Section 7 or as otherwise set forth in the Release, the
Employee will have no further right or claim to any payments or other benefits
to which the Employee may otherwise be entitled under Section 6.4(a) or
Section 6.4(b) from and after the date on which the Employee engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.

6.5 Severance Benefits Not Includable for Employee Benefits Purposes. Except to
the extent the terms of any applicable benefit plan, policy or program provide
otherwise, any benefit programs of the Company that take into account the
Employee’s income will exclude any and all Severance Benefits and Change of
Control Benefits provided under this Agreement.

6.6 Exclusive Severance Benefits. The Severance Benefits payable under Section
6.4(a) or the Change of Control Benefits payable under Section 6.4(b), if they
become applicable under the terms of this Agreement, will be in lieu of any
other severance or similar benefits that would otherwise be payable under any
other agreement, plan, program or policy of the Company.

6.7 Code Section 280G; Code Section 409A. Notwithstanding anything in this
Agreement to the contrary:

(a) If any of the payments or benefits received or to be received by the
Employee (including, without limitation, any payment or benefits received in
connection with a Change of Control or the Employee’s termination of employment,
whether pursuant to the terms of this Agreement or any other plan, arrangement
or agreement, or otherwise) (all such payments collectively referred to herein
as the (“280G Payments”) constitute “parachute payments” within the meaning of
Section 280G of the Code and would, but for this Section 6.7(a), be subject to
the excise tax imposed under Section 4999 of the Code (the “Excise Tax”), then
prior to making the 280G Payments, a calculation shall be made comparing (i) the
Net Benefit (as defined below) to the Employee of the 280G Payments after
payment of the Excise Tax to (ii) the Net Benefit to the Employee if the 280G
Payments are limited to the extent necessary to avoid being subject to the
Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax. “Net Benefit” shall mean the present value of the 280G Payments net
of all federal, state, local, foreign income, employment, and excise taxes. Any
reduction made pursuant to this Section 6.7(a) shall be made in a manner
determined by the Company that is consistent with the requirements of
Section 409A of the Code and that maximizes the Employee’s economic position and
after-tax income; for the avoidance of doubt, the Employee shall not have any
discretion in determining the manner in which the payments and benefits are
reduced.

 

14



--------------------------------------------------------------------------------

(b) In the event that any benefits payable or otherwise provided under this
Agreement would be deemed to constitute non-qualified deferred compensation
subject to Section 409A of the Code, Linn Energy or the Company, as the case may
be, will have the discretion to adjust the terms of such payment or benefit (but
not the amount or value thereof) as reasonably necessary to comply with the
requirements of Section 409A of the Code to avoid the imposition of any excise
tax or other penalty with respect to such payment or benefit under Section 409A
of the Code.

6.8 Timing of Payments by the Company. Notwithstanding anything in this
Agreement to the contrary, in the event that the Employee is a “specified
employee” (as determined under Section 409A of the Code) at the time of the
separation from service triggering the payment or provision of benefits, any
payment or benefit under this Agreement which is determined to provide for a
deferral of compensation pursuant to Section 409A of the Code shall not commence
being paid or made available to the Employee until after six months from the
Termination Date that constitutes a separation from service within the meaning
of Code Section 409A.

7. Restrictive Covenants.

7.1 Confidential Information. The Employee hereby acknowledges that in
connection with the Employee’s employment by the Company the Employee will be
exposed to and may obtain certain Confidential Information (as defined below)
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by the Employee or otherwise has been or is made available
to the Employee) regarding the business and operations of the Company and its
subsidiaries or affiliates. The Employee further acknowledges that such
Confidential Information is unique, valuable, considered trade secrets and
deemed proprietary by the Company. For purposes of this Agreement, “Confidential
Information” includes, without limitation, any information heretofore or
hereafter acquired, developed or used by any of the Company, Linn Energy or
their direct or indirect subsidiaries relating to Business Opportunities or
Intellectual Property or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company, Linn Energy or their direct or indirect subsidiaries, whether oral or
in written form. The Employee agrees that all Confidential Information is and
will remain the property of the Company, Linn Energy or their direct or indirect
subsidiaries, as the case may be. The Employee further agrees, except for
disclosures occurring in the good faith performance of the Employee’s duties for
the Company, Linn Energy or their direct or indirect subsidiaries, during the
Employment Term, the Employee will hold in the strictest confidence all
Confidential Information, and will not, both during the Employment Term and for
a period of five years after the Termination Date, directly or indirectly,
duplicate, sell, use, lease, commercialize, disclose or otherwise divulge to any
person or entity any portion of the Confidential Information or use any
Confidential Information, directly or indirectly, for the Employee’s own benefit
or profit or allow any person, entity or third party, other than the

 

15



--------------------------------------------------------------------------------

Company, Linn Energy or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. The Employee will have no obligation under this Agreement with
respect to any information that becomes generally available to the public other
than as a result of a disclosure by the Employee or the Employee’s agent or
other representative or becomes available to the Employee on a non-confidential
basis from a source other than the Company, Linn Energy or their direct or
indirect subsidiaries. Further, the Employee will have no obligation under this
Agreement to keep confidential any of the Confidential Information to the extent
that a disclosure of it is required by law or is consented to by the Company or
Linn Energy; provided, however, that if and when such a disclosure is required
by law, the Employee promptly will provide the Company with notice of such
requirement, so that the Company may seek an appropriate protective order.

(a) SEC Provisions. The Employee understands that nothing contained in this
Agreement limits the Employee’s ability to file a charge or complaint with the
Securities and Exchange Commission (“SEC”). The Employee further understands
that this Agreement does not limit the Employee’s ability to communicate with
the SEC or otherwise participate in any investigation or proceeding that may be
conducted by the SEC, including providing documents or other information,
without notice to the Company. This Agreement does not limit the Employee’s
right to receive an award for information provided to the SEC. This
Section 7.1(a) applies only for the period of time that the Company is subject
to the Dodd-Frank Act.

(b) Trade Secrets. The parties specifically acknowledge that 18 U.S.C. § 1833(b)
provides: “An individual shall not be held criminally or civilly liable under
any Federal or State trade secret law for the disclosure of a trade secret
that—(A) is made—(i) in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or
(B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal.” Nothing in this Agreement is
intended to conflict with 18 U.S.C. § 1833(b) or create liability for
disclosures of trade secrets that are expressly allowed by 18 U.S.C. § 1833(b).
Accordingly, notwithstanding anything to the contrary in the foregoing, the
parties to this Agreement have the right to disclose in confidence trade secrets
to federal, state, and local government officials, or to an attorney, for the
sole purpose of reporting or investigating a suspected violation of law

7.2 Return of Property. The Employee agrees to deliver promptly to the Company,
upon termination of the Employee’s employment hereunder, or at any other time
when the Company so requests, all documents relating to the business of the
Company, Linn Energy or their direct or indirect subsidiaries, including without
limitation: all geological and geophysical reports and related data such as
maps, charts, logs, seismographs, seismic records and other reports and related
data, calculations, summaries, memoranda and opinions relating to the foregoing,
production records, electric logs, core data, pressure data, lease files, well
files and records, land files, abstracts, title opinions, title or curative
matters, contract files, notes, records, drawings, manuals, correspondence,
financial and accounting information, customer lists, statistical data and
compilations, patents, copyrights, trademarks, trade names, inventions,
formulae, methods, processes, agreements, contracts, manuals or any documents
relating to the business of the Company, Linn Energy or their direct or indirect
subsidiaries and all copies thereof and therefrom; provided, however, that the
Employee will be permitted to retain copies of any documents or materials of a
personal nature or otherwise related to the Employee’s rights under this
Agreement, copies of this Agreement and any attendant or ancillary documents
specifically including any documents referenced in this Agreement and copies of
any documents related to the Employee’s long-term incentive awards and other
compensation.

 

16



--------------------------------------------------------------------------------

7.3 Non-Compete Obligations.

(a) Non-Compete Obligations During Employment Term. The Employee agrees that
during the Employment Term:

(i) the Employee will not, other than through the Company, engage or participate
in any manner, whether directly or indirectly through any family member or as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in leasing, acquiring, exploring, producing, gathering or marketing
hydrocarbons and related products; provided that the foregoing shall not be
deemed to restrain the participation by the Employee’s spouse in any capacity
set forth above in any business or activity engaged in any such activity and
provided further that Linn Energy or the Company may, in good faith, take such
reasonable action with respect to the Employee’s performance of the Employee’s
duties, responsibilities and authorities as set forth in Sections 1.1 and 1.2 of
this Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from or out of the participation by the Employee’s spouse in
any such competitive business or activity; and

(ii) all investments made by the Employee (whether in the Employee’s own name or
in the name of any family members or other nominees or made by the Employee’s
controlled affiliates), which relate to the leasing, acquisition, exploration,
production, gathering or marketing of hydrocarbons and related products will be
made solely through the Company; and the Employee will not (directly or
indirectly through any family members or other persons), and will not permit any
of the Employee’s controlled affiliates to: (A) invest or otherwise participate
alongside the Company or its direct or indirect subsidiaries in any Business
Opportunities, or (B) invest or otherwise participate in any business or
activity relating to a Business Opportunity, regardless of whether any of the
Company or its direct or indirect subsidiaries ultimately participates in such
business or activity, in either case, except through the Company.
Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
prohibit the Employee or any family member from owning, or otherwise having an
interest in, less than 1% of any publicly owned entity or 3% or less of any
private equity fund or similar investment fund that invests in any business or
activity engaged in any of the activities set forth above, provided that the
Employee has no active role with respect to any investment by such fund in any
entity.

 

17



--------------------------------------------------------------------------------

(b) Non-Compete Obligations After Termination Date.9 The Employee agrees that
some restrictions on the Employee’s activities after the Employee’s employment
are necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company and its direct and indirect subsidiaries.
Following the Effective Date, the Company will provide the Employee with access
to and knowledge of Confidential Information and trade secrets and will place
the Employee in a position of trust and confidence with the Company, and the
Employee will benefit from the Company’s goodwill. The restrictive covenants
below are necessary to protect the Company’s legitimate business interests in
its Confidential Information, trade secrets and goodwill. The Employee further
understands and acknowledges that the Company’s ability to reserve these for the
exclusive knowledge and use of the Company is of great competitive importance
and commercial value to the Company and that the Company would be irreparably
harmed if the Employee violates the restrictive covenants below. In recognition
of the consideration provided to the Employee as well as the imparting to the
Employee of Confidential Information, including trade secrets, and for other
good and valuable consideration, the Employee hereby agrees that the Employee
will not engage or participate in any manner, whether directly or indirectly,
through any family member or other person or as an employee, employer,
consultant, agent principal, partner, more than 1% shareholder, officer,
director, licensor, lender, lessor or in any other individual or representative
capacity during the one year period following the Termination Date, in any
business or activity which is in direct competition with the business of the
Company or its direct or indirect subsidiaries in the leasing, acquiring,
exploring, producing, gathering or marketing of hydrocarbons and related
products within the boundaries of, or within a two-mile radius of the boundaries
of, any mineral property interest of any of the Company or its direct or
indirect subsidiaries (including, without limitation, a mineral lease,
overriding royalty interest, production payment, net profits interest, mineral
fee interest or option or right to acquire any of the foregoing, or an area of
mutual interest as designated pursuant to contractual agreements between the
Company and any third party) or any other property on which any of the Company
or its direct or indirect subsidiaries has an option, right, license or
authority to conduct or direct exploratory activities, such as three-dimensional
seismic acquisition or other seismic, geophysical and geochemical activities
(but not including any preliminary geological mapping), as of the Termination
Date or as of the end of the six-month period following such Termination Date;
provided that, this Section 7.3(b) will not preclude the Employee from making
investments in securities of oil and gas companies which are registered on a
national stock exchange, if (A) the aggregate amount owned by the Employee and
all family members and affiliates does not exceed 5% of such company’s
outstanding securities, and (B) the aggregate amount invested in such
investments by the Employee and all family members and affiliates after the date
hereof does not exceed $500,000.

Notwithstanding the foregoing, nothing in this Section 7.3 shall be deemed to
restrain the participation by the Employee’s spouse in any capacity set forth
above in any business or activity described above.

(c) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.3(b) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years after a Change of Control.

 

 

9  NTD: Sections 7.3(b) and 7.3(c) do not apply to Messrs. Rottino and Emmons
and Ms. Wells.

 

18



--------------------------------------------------------------------------------

7.4 Non-Solicitation

(a) Non-Solicitation Other than Following a Change of Control Termination.
During the Employment Term and for a period of one year after the Termination
Date, the Employee will not, whether for the Employee’s own account or for the
account of any other Person (other than the Company or its direct or indirect
subsidiaries), (i) intentionally solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
person who is employed by the Company or its direct or indirect subsidiaries
(including any independent sales representatives or organizations), or
(ii) using Confidential Information, solicit, endeavor to entice away from the
Company or its direct or indirect subsidiaries, or otherwise interfere with the
relationship of the Company or its direct or indirect subsidiaries with, any
client or customer of the Company or its direct or indirect subsidiaries.

(b) Not Applicable Following Change of Control Termination. The Employee will
not be subject to the covenants contained in Section 7.4(a) and such covenants
will not be enforceable against the Employee from and after the date of an
Eligible Termination if such Eligible Termination occurs within six months
before or two years following a Change of Control.

7.5 Assignment of Developments. The Employee assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of the Employee’s right, title and interest in and to all
Business Opportunities and Intellectual Property (as those terms are defined
below), and further acknowledges and agrees that all Business Opportunities and
Intellectual Property constitute the exclusive property of the Company.

For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by the
Employee during the Employment Term, or originated by any third party and
brought to the attention of the Employee during the Employment Term, together
with information relating thereto (including, without limitation, geological and
seismic data and interpretations thereof, whether in the form of maps, charts,
logs, seismographs, calculations, summaries, memoranda, opinions or other
written or charted means).

For purposes of this Agreement, “Intellectual Property” shall mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of the Employee prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which the Employee discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of the
Employee’s employment with the Company, or (b) occurs with the use of any of the
time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company or its direct or indirect subsidiaries.

 

19



--------------------------------------------------------------------------------

7.6 Injunctive Relief. The Employee acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company for which there is no adequate remedy at law, that it will not be
possible to measure damages for such injuries precisely and that, in the event
of such a breach or threat of breach, the Company will be entitled to obtain a
temporary restraining order and/or a preliminary or permanent injunction
restraining the Employee from engaging in activities prohibited by this
Section 7 or such other relief as may be required to specifically enforce any of
the covenants in this Section 7.

7.7 Adjustment of Covenants. The parties consider the covenants and restrictions
contained in this Section 7 to be reasonable. However, if and when any such
covenant or restriction is found to be void or unenforceable and would have been
valid had some part of it been deleted or had its scope of application been
modified, such covenant or restriction will be deemed to have been applied with
such modification as would be necessary and consistent with the intent of the
parties to have made it valid, enforceable and effective.

7.8 Forfeiture Provision.

(a) Detrimental Activities. If the Employee engages in any activity that
violates any covenant or restriction contained in this Section 7, in addition to
any other remedy the Company may have at law or in equity, (i) the Employee will
be entitled to no further payments or benefits from the Company under this
Agreement or otherwise, except for any payments or benefits required to be made
or provided under applicable law, (ii) all unexercised Unit options, restricted
Units and other forms of equity compensation held by or credited to the Employee
will terminate effective as of the date on which the Employee engages in that
activity, unless terminated sooner by operation of another term or condition of
this Agreement or other applicable plans and agreements, and (iii) any exercise,
payment or delivery pursuant to any equity compensation award that occurred
within one year prior to the date on which the Employee engages in that activity
may be rescinded within one year after the first date that a majority of the
members of the Board first became aware that the Employee engaged in that
activity. In the event of any such rescission, the Employee will pay to the
Company the amount of any gain realized or payment received as a result of the
rescinded exercise, payment or delivery, in such manner and on such terms and
conditions as may be required.

(b) Right of Setoff. The Employee consents to a deduction from any amounts the
Company owes the Employee from time to time (including amounts owed as wages or
other compensation, fringe benefits, or vacation pay, as well as any other
amounts owed to the Employee by the Company), to the extent of the amounts the
Employee owes the Company under Section 7.8(a) (above). Whether or not the
Company elects to make any setoff in whole or in part, if the Company does not
recover by means of setoff the full amount the Employee owes, calculated as set
forth above, the Employee agrees to pay immediately the unpaid balance to the
Company. In the discretion of the Board, reasonable interest may be assessed on
the amounts owed, calculated from the later of (i) the date the Employee engages
in the prohibited activity and (ii) the applicable date of exercise, payment or
delivery.

 

20



--------------------------------------------------------------------------------

(c) In the event that Company fails to timely and fully pay to the Employee all
Severance Benefits or Change of Control Benefits due under this Agreement, and
fails to cure such failure within 60 days of receiving written notice from the
Employee, then the Company shall forfeit all right to enforce this Section 7.

8. Miscellaneous.

8.1 Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company or any affiliates for which the Employee performs substantial
services. Subject to the foregoing, this Agreement will be binding upon and will
inure to the benefit of the parties and their respective heirs, legatees,
devisees, personal representatives, successors and assigns. The Company shall
obtain from any successor or other person or entity acquiring a majority of the
Company’s assets or Units a written agreement to perform all terms of this
Agreement.

8.2 Modification and Waiver. Except as otherwise provided below, no provision of
this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by the Employee and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.

8.3 Entire Agreement. This Agreement, together with any attendant or ancillary
documents, specifically including, but not limited to (a) all documents
referenced in this Agreement and (b) the written policies and procedures of the
Company, embodies the entire understanding of the parties hereto, and, upon the
Effective Date, will supersede all other oral or written agreements or
understandings between them regarding the subject matter hereof[, including the
Prior Agreement]10; provided, however, that if there is a conflict between any
of the terms in this Agreement and the terms in any award agreement between the
Company and the Employee pursuant to any long-term incentive plan, the terms of
this Agreement shall govern. No agreement or representation, oral or otherwise,
express or implied, with respect to the subject matter of this Agreement, has
been made by either party which is not set forth expressly in this Agreement or
the other documents referenced in this Section 8.3.

8.4 Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.

 

10  NTD: Only for Messrs. Rottino and Walker.

 

21



--------------------------------------------------------------------------------

8.5 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.

(a) Disputes. In the event of any dispute, controversy or claim between the
Company and the Employee arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company and
the Employee agree and consent to the personal jurisdiction of the state and
local courts of Harris County, Texas and/or the United States District Court for
the Southern District of Texas, Houston Division for resolution of the dispute,
controversy or claim, and that those courts, and only those courts, shall have
any jurisdiction to determine any dispute, controversy or claim related to,
arising under or in connection with this Agreement. The Company and the Employee
also agree that those courts are convenient forums for the parties to any such
dispute, controversy or claim and for any potential witnesses and that process
issued out of any such court or in accordance with the rules of practice of that
court may be served by mail or other forms of substituted service to the Company
at the address of its principal executive offices and to the Employee at the
Employee’s last known address as reflected in the Company’s records.

(b) Waiver of Right to Jury Trial.

THE COMPANY AND THE EMPLOYEE HEREBY VOLUNTARILY, KNOWINGLY AND INTENTIONALLY
WAIVE ANY AND ALL RIGHTS TO TRIAL BY JURY TO ALL CLAIMS ARISING OUT OF OR
RELATING TO THIS AGREEMENT, AS WELL AS TO ALL CLAIMS ARISING OUT OF THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY OR TERMINATION THEREFROM INCLUDING, BUT
NOT LIMITED TO:

(i) Any and all claims and causes of action arising under contract, tort or
other common law including, without limitation, breach of contract, fraud,
estoppel, misrepresentation, express or implied duties of good faith and fair
dealing, wrongful discharge, discrimination, retaliation, harassment,
negligence, gross negligence, false imprisonment, assault and battery,
conspiracy, intentional or negligent infliction of emotional distress, slander,
libel, defamation and invasion of privacy.

(ii) Any and all claims and causes of action arising under any federal, state or
local law, regulation or ordinance, including, without limitation, claims
arising under Title VII of the Civil Rights Act of 1964, the Pregnancy
Discrimination Act, the Age Discrimination in Employment Act, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Fair Labor Standards Act
and all corresponding state laws.

(iii) Any and all claims and causes of action for wages, employee benefits,
vacation pay, severance pay, pension or profit sharing benefits, health or
welfare benefits, bonus compensation, commissions, deferred compensation or
other remuneration, employment benefits or compensation, past or future loss of
pay or benefits or expenses.

8.6 Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.

 

22



--------------------------------------------------------------------------------

8.7 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when
(a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).

To the Company:

[                             

                                  ]

To the Employee:

At the address reflected in the Company’s written records.

Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.

8.8 Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.

8.9 Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same instrument.

8.10 Headings. The headings used in this Agreement are for convenience only, do
not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.

8.11 Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof;
(c) “include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form;
(e) “hereof,” “herein,” “hereunder” and comparable terms refer to the entirety
of this Agreement and not to any particular section or other subdivision hereof
or attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).

 

23



--------------------------------------------------------------------------------

8.12 Capacity; No Conflicts. The Employee represents and warrants to the Company
that: (a) the Employee has full power, authority and capacity to execute and
deliver this Agreement, and to perform the Employee’s obligations hereunder,
(b) such execution, delivery and performance will not (and with the giving of
notice or lapse of time, or both, would not) result in the breach of any
agreement or other obligation to which the Employee is a party or is otherwise
bound, and (c) this Agreement is the Employee’s valid and binding obligation,
enforceable in accordance with its terms. The Employee warrants and represents
that the Employee has actual authority to enter into this Agreement as the
authorized act of the indicated entities.

[Signature page follows]

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

[LINN OPERATING, INC.]

 

By:  

 

  Name:   Title:

 

EMPLOYEE

 

 

[Executive Name]

 

For the limited purposes set forth herein:

 

[LINN ENERGY, INC.]

 

By:  

 

  Name:   Title:

[Signature Page to Employment Agreement]



--------------------------------------------------------------------------------

FINAL VERSION

Appendix I

Additional Terms Applicable to Class I Units

1. Waterfall. Linn LLC will have a waterfall consistent with the following:
(i) an amount equal to the Company Group Emergence Value will first be
allocated/distributed to holders of equity other than Class I Units (“Other
Equity Holders”); (ii) an amount equal to the Aggregate Priority Catchup (as
defined below) will be allocated/distributed to holders of Class I Units (“Class
I Unit Holders”); and (iii) residual amounts will be allocated/distributed to
Other Equity Holders and Class I Unit Holders relative their respective
aggregate distribution percentages (i.e., 96.5% to Other Equity Holders and 3.5%
to Class I Units Holders, if all Class I Units are issued and outstanding). For
this purpose, the “Aggregate Priority Catchup” is equal to the amount
distributed to Other Equity Holders pursuant to clause (i), divided by the
aggregate distribution percentage applicable to Other Equity Holders.

2. Optional Conversion. Class I Unit Holders may elect to convert such Class I
Units on a value-for-value basis at any time. If such Class I Units are unvested
at the time of conversion, the property received in exchange shall be subject to
the same vesting conditions as applicable to the Class I Units, including that
any applicable performance condition has been satisfied. Converting holders may
elect to receive Company Class A Stock having a fair market value (based on the
closing value of the Company Class A Stock on the day before conversion) equal
to the liquidation value of the Class I Units. All Company Class A Stock issued
to an Employee shall be registered and freely transferable. Notwithstanding the
foregoing, a Class I Unitholder must convert any Class I Units (i) before the
second anniversary of any Qualifying Termination or (ii) within 180 days of any
other termination of employment.



--------------------------------------------------------------------------------

Exhibit B-1

Steering Committee of Ad Hoc Unsecured Noteholders

CCP Credit Acquisition Holdings, L.L.C.

Fir Tree Inc.

Marathon Asset Management, LP

Nomura Corporate Research and Asset Management, Inc.

P. Schoenfeld Asset Management, LP

York Capital Management Global Advisors, LLC

 

21